Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 1 of 100. PageID #: 1829
                                                                               1

   1                    IN THE UNITED STATES DISTRICT COURT

   2              NORTHERN DISTRICT OF OHIO - EASTERN DIVISION

   3
              LAURA HOFFMAN, et al.,
   4
                             Plaintiff,
   5                                                  JUDGE BOYKO
                   -vs-                               CASE NO. 1:18-CV-00309
   6
              MICHAEL O'MALLEY, et al.,
   7
                             Defendants.
   8                                  - -         -     -

   9

  10               Videotaped deposition of RYAN MIDAY, taken as

  11          if upon examination before Chana Margareten, a

  12          Notary Public within and for the State of Ohio,

  13          at the Cuyahoga County Prosector's Office, 1200

  14          Ontario Street, Eighth Floor, Cleveland, Ohio, at

  15          11:28 a.m. on Friday, June 14, 2019, pursuant to

  16          notice and/or stipulations of counsel, on behalf

  17          of the Plaintiffs in this cause.

  18                                      -   -   -     -

  19                                    JK REPORTING
                                     55 PUBLIC SQUARE
  20                                     SUITE 1332
                                  CLEVELAND, OHIO 44113
  21                                   (216)664-0541

  22                                   WWW.JARKUB.COM

  23

  24

  25
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 2 of 100. PageID #: 1830
                                                                               2

   1          APPEARANCES:

   2               Peter Pattakos, Esq.
                   Rachel Hazelet, Esq.
   3               The Pattakos Law Firm, LLC
                   101 Ghent Road
   4               Fairlawn, Ohio 44333
                   (330) 836-8533,
   5
                       On behalf of the Plaintiffs;
   6
                   David G. Lambert, Esq.
   7               Nora Poore, Esq.
                   Cuyahoga County Prosector's Office
   8               1200 Ontario Street, Eighth Floor
                   Cleveland, Ohio 44113
   9               (216) 443-7829,

  10                   On behalf of the Defendants.

  11          ALSO PRESENT:

  12               Joanna Whinery
                   Jennifer Driscoll
  13               Gregory Mussman
                   Michael C. O'Malley
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 3 of 100. PageID #: 1831
                                                                               3

   1                                    I N D E X

   2           EXAMINATION
               RYAN MIDAY
   3           BY MR. PATTAKOS:                                         5

   4
                                     EXHIBIT INDEX
   5
               Plaintiff's      Exhibit    1                            12
   6           Plaintiff's      Exhibit    2                            24
               Plaintiff's      Exhibit    3                            40
   7           Plaintiff's      Exhibit    4                            47
               Plaintiff's      Exhibit    5                            53
   8           Plaintiff's      Exhibit    6                            56
               Plaintiff's      Exhibit    7                            61
   9           Plaintiff's      Exhibit    8                            62

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 4 of 100. PageID #: 1832
                                                                               4

   1                              THE VIDEOGRAPHER:          We're on the

   2                   record.      The time is 11:28.         Today is

   3                   Friday, June 14, 2019.           We are at the

   4                   Cuyahoga County Prosecutor's Office located

   5                   in Cleveland, Ohio, to take the deposition

   6                   of Ryan Miday on behalf of the plaintiff,

   7                   in the case titled Laura Hoffman, et al

   8                   versus Michael O'Malley, et al. Case Number

   9                   1:18-CV-00309, in the United States

  10                   District Court, Northern District of Ohio,

  11                   Eastern Division.

  12                              My name is Peter Graves from JK

  13                   Reporting.       The court reporter today is

  14                   Chana Margareten from JK Reporting.

  15                              Will counsel please -- present

  16                   please identify themselves for the record.

  17                              MR. PATTAKOS:        Peter Pattakos for

  18                   the plaintiffs.

  19                              MS. HAZELET:        Rachel Hazelet for

  20                   the plaintiffs.

  21                              MR. LAMBERT:        Dave Lambert,

  22                   assistant county prosecutor, for the

  23                   defendants.

  24                              THE VIDEOGRAPHER:          Will the court

  25                   reporter --
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 5 of 100. PageID #: 1833
                                                                               5

   1                              MS. POORE:       Nora Poore -- sorry,

   2                   Nora Poore, assistant prosecuting attorney,

   3                   also for defendants.

   4                              THE VIDEOGRAPHER:          Will the court

   5                   reporter please swear in the witness.

   6                 RYAN MIDAY, of lawful age, called by the

   7          Plaintiffs for the purpose of examination, as

   8          provided by the Rules of Civil Procedure, being

   9          by me first duly sworn, as hereinafter certified,

  10          deposed and said as follows:

  11                           EXAMINATION OF RYAN MIDAY

  12          BY MR. PATTAKOS:

  13    Q.    Good morning, sir.         My name is Peter Pattakos and

  14          I represent the plaintiffs in this lawsuit.

  15                 Will you please state your name for the

  16          record.

  17    A.    Ryan Miday.

  18    Q.    What's your birthday?

  19    A.    9/26      .

  20    Q.    What's your address?

  21    A.                                                              .

  22    Q.    What's your current position at the prosecutor's

  23          office?

  24    A.    Director of communications policy.

  25    Q.    How long have you been in that position?
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 6 of 100. PageID #: 1834
                                                                               6

   1    A.    It was January 3, 2017.

   2    Q.    So you came in with the O'Malley Administration?

   3    A.    Yeah.

   4    Q.    Did you know Mr. O'Malley before January 2017?

   5    A.    Yeah.

   6    Q.    How did you know him?

   7    A.    I worked with him here in the prosecutor's

   8          office.

   9    Q.    When?

  10    A.    Oh, boy.      2000 -- I don't know 2007ish, '08,

  11          maybe.

  12    Q.    Until?

  13    A.    Until I left, which was, I don't know, maybe like

  14          2011.

  15    Q.    And which administration was that?

  16    A.    Bill Mason.

  17    Q.    In the prosecutor's office?

  18    A.    Uh-huh.

  19    Q.    Same office?

  20    A.    Yeah.

  21    Q.    Different prosecutor, correct?

  22    A.    Same office.

  23    Q.    Okay.     I should have asked, are you feeling well

  24          enough to testify today?

  25    A.    Yeah, I am.
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 7 of 100. PageID #: 1835
                                                                               7

   1    Q.    Is there -- have you ingested any substances that

   2          would impair your ability to recall events

   3          accurately or testify truthfully?

   4    A.    No.

   5    Q.    Is there any other reason that you would not be

   6          able to recall events accurately or testify

   7          truthfully today?

   8    A.    No.

   9    Q.    Were you the director of communications under the

  10          Mason Administration, as well?

  11    A.    I had a different title.

  12    Q.    What was your title?

  13    A.    Public information officer.

  14    Q.    Essentially, the same position?

  15    A.    Essentially, the same thing.

  16    Q.    What are your qualifications for this position?

  17    A.    I did similar work in New York City.                And then,

  18          of course, working with Prosecutor O -- Mason.

  19          And I've handled -- press secretary for another

  20          candidate in New York City.

  21    Q.    Who did you work for in New York?

  22    A.    Giovanni Puello, was a candidate.               And then I

  23          worked for a state assemblyman, Jeffrey Dinovitz.

  24                              MR. LAMBERT:        Did you get those

  25                   names?
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 8 of 100. PageID #: 1836
                                                                               8

   1                              THE REPORTER:        Yes.

   2    Q.    What was the first name?

   3    A.    Giovanni Puello.

   4    Q.    How do you spell that?

   5    A.    P-u-e-l-l-o, Puello, Giovanni.

   6    Q.    What was he a candidate for?

   7    A.    New York City Council.

   8    Q.    What year?

   9    A.    I don't know.       I don't recall.

  10    Q.    Around what time?

  11    A.    Early 2000s, I think.

  12    Q.    And what year did you work for Mr. Dinovitz?

  13    A.    See, I left 2006.         Probably 2000s till about

  14          2006, I believe.

  15    Q.    Was that in New York City or Albany or --

  16    A.    New York City.

  17    Q.    We were in New York City at the same time.

  18    A.    Really?

  19    Q.    I was there from '96 to 2004.

  20    A.    Doing what?

  21    Q.    Went to undergrad at NYU, and then I worked for

  22          the mayor's office.          I worked for OMB --

  23    A.    Really?

  24    Q.    -- under Giuliani and Bloomberg.

  25    A.    Wow.
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 9 of 100. PageID #: 1837
                                                                                9

   1    Q.    Yeah.

   2    A.    That's interesting.

   3    Q.    I was an analyst.         I was -- I would review the

   4          capital projects to make sure they were eligible

   5          for the bond financing.

   6    A.    Yeah.

   7    Q.    It was a good law school job.

   8    A.    Yeah, that's great.

   9    Q.    I was there for 911 and the blackout and

  10          everything.

  11    A.    Yes, I was there, too.           It was something else.

  12          Yeah.

  13    Q.    We could chat about that on the break.                 It was a

  14          good time to be in the City.

  15    A.    Yeah, it was, especially when Giuliani came in.

  16    Q.    It's changed a lot.

  17    A.    Yeah, it was considered ungovernable.

  18    Q.    Well, I will look forward to chatting about that

  19          on the break.

  20               So what are your responsibilities as director

  21          of communications?

  22    A.    Just generally -- generally communicating

  23          information about the office to the public, as

  24          well as information from the public to -- you

  25          know, internally to, you know, prosecutors and
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 10 of 100. PageID #: 1838
                                                                                10

   1          staff.

   2     Q.   So you're sort of like the Sarah Huckabee Sanders

   3          of this office; is that fair?

   4     A.   No, that's not fair.

   5     Q.   Why?

   6     A.   Well, let's choose some -- choose another name,

   7          other than Sarah.

   8     Q.   But the position is essentially the same, right?

   9     A.   Yes.

  10     Q.   You're the public spokesman for this office?

  11     A.   Yes.

  12     Q.   Got you.      Okay.

  13     A.   She left, didn't she?

  14     Q.   Is she gone now?

  15     A.   Yeah, I think she is going to run for governor,

  16          so maybe I should say "yes".

  17     Q.   Oh, boy.

  18     A.   That would be my next -- my next venture, right?

  19     Q.   Okay.     How did you end up with the job with

  20          Mr. Mason in the first place?

  21     A.   I applied.

  22     Q.   Why did you apply?

  23     A.   Because I have done similar experience in New

  24          York City.

  25     Q.   And why did you come to Ohio?
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 11 of 100. PageID #: 1839
                                                                                11

   1     A.   I'm from Ohio.

   2     Q.   Okay.     Did you go to high school around here?

   3     A.   No.

   4     Q.   Where are you from?

   5     A.   Madison.

   6     Q.   And you -- were you applying for jobs all over

   7          the place or you wanted specifically to move

   8          home?

   9     A.   No, I wanted to move home.             I have been there

  10          ten years, it was time to move; subway, bus,

  11          subway, bus, bus, subway.

  12     Q.   I understand.

  13     A.   After a while, it got -- it was great, but it was

  14          time to move back.

  15     Q.   No place like Ohio.

  16                 Have you ever had your deposition taken

  17          before?

  18     A.   No.

  19     Q.   Have you ever been in a deposition before?

  20     A.   I don't recall.         I don't believe so.

  21     Q.   You understand how it works, generally, that I

  22          ask questions, you answer them, unless Dave

  23          specifically instructs you not to?

  24     A.   Yes.

  25     Q.   And you understand that Dave may object to
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 12 of 100. PageID #: 1840
                                                                                12

   1          certain questions, but that those are generally

   2          just to form, and that you are to answer the

   3          question even when he objects, again, unless he

   4          specifically instructs you not to?

   5                               THE WITNESS:       Do you understand

   6                    it, Dave?

   7                               MR. LAMBERT:       That's accurate.

   8     A.   Okay.

   9     Q.   Okay.     And if you don't understand the question,

  10          please ask me.

  11     A.   Okay.

  12     Q.   Okay.     And I will try to rephrase it.

  13                 Okay.   You understand you have been

  14          specifically designated to testify today by the

  15          office?

  16     A.   Yes.

  17                                     -   -   -   -

  18                 (Thereupon, Plaintiff's Exhibit 1 was marked

  19                 for purposes of identification.)

  20                                     -   -   -   -

  21     Q.   I am going to hand you what's been marked as

  22          Exhibit 1, and ask if you could identify this

  23          document for the record.

  24     A.   What's your question?

  25     Q.   Do you recognize this document?
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 13 of 100. PageID #: 1841
                                                                                13

   1     A.   Yes, I believe this is what the Plain Dealer sent

   2          me when they asked for a comment.

   3     Q.   Okay.

   4                               MR. POORE:      Did you look at the

   5                    document?

   6                               THE WITNESS:       What's that --

   7                               MR. POORE:      Did you look at --

   8     A.   This is the lawsuit.

   9     Q.   No, sir.      This is a notice of video deposition --

  10     A.   Okay.

  11     Q.   -- that we issued to the office.

  12     A.   Okay.

  13                               MR. LAMBERT:       Read it.      Don't skim

  14                    it, read it.

  15     A.   Okay.     What's your question?

  16     Q.   Does it refresh your memory to have looked at

  17          this document?        Do you know what it is?

  18     A.   Of this document?

  19     Q.   Yes.

  20     A.   Yeah, I'm familiar with it.             What specifically

  21          are you asking about?

  22     Q.   Well, what do you understand about this document?

  23     A.   Well, there's five different points.                 What's your

  24          question?

  25     Q.   Do you understand that you've been designated to
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 14 of 100. PageID #: 1842
                                                                                14

   1          testify on the County's behalf pursuant to this

   2          document?

   3     A.   Yeah, I answered your question before, that I was

   4          designated to testify.

   5     Q.   And that is to subject number five, correct --

   6          I'm sorry, number four, correct?

   7     A.   Yeah, the communications with members of the

   8          media, yes.

   9     Q.   Yes.     That you have been designated by the

  10          County, by the prosecutor's office, to testify on

  11          the office's behalf about communications with

  12          members of the news media about the alleged

  13          mishandling of sexual assault cases in the

  14          juvenile justice unit in 2017, which led to the

  15          allegedly defamatory news coverage, as identified

  16          in the complaint in this lawsuit, and the reasons

  17          why the County communicated with the media about

  18          this subject.

  19                 Am I reading that correctly?

  20     A.   Yeah, you are reading it, but I disagree with,

  21          which lead to defamatory news coverage.

  22     Q.   What is it that you disagree with?

  23     A.   I just disagree with the characterization of it.

  24     Q.   Well, we're saying, it's allegedly defamatory.

  25     A.   Okay.     Well, I disagree with it.
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 15 of 100. PageID #: 1843
                                                                                15

   1     Q.   You disagree that it's defamatory?

   2     A.   I just disagree with how it's characterized.

   3     Q.   In what way?

   4     A.   You're asking me -- you asked me if I agreed with

   5          that statement, and I answered you.

   6     Q.   Sir, I'm asking you if you understand that you

   7          are here to testify about this subject identified

   8          in top number one?

   9     A.   And I answered that before.             The answer is "yes".

  10                               MR. LAMBERT:       We'll stipulate that

  11                    he is, if that helps.

  12                               MR. PATTAKOS:        I also want to know

  13                    what his understanding is of why he's here

  14                    and what he's testifying about, so --

  15                               THE WITNESS:       I've answered that

  16                    three times.

  17     Q.   Okay.     Do you believe you're qualified to testify

  18          to this subject matter?

  19     A.   Yes.

  20     Q.   And what are your qualifications to testify to

  21          this subject matter?           Why are you qualified?

  22     A.   Didn't you already ask me that?

  23     Q.   No.

  24     A.   Yeah, you did.        We went through my resume.             I

  25          mean, I'm not sure what else you want me to say.
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 16 of 100. PageID #: 1844
                                                                                  16

   1     Q.   Well, you had personal involvement in these

   2          communications, didn't you, sir?

   3     A.   Yes.

   4     Q.   Okay.     Do you believe anyone at this office knows

   5          more about the County's communications with the

   6          news media about this issue and the reasons why

   7          the County communicated with the media about this

   8          issue than you do?

   9     A.   No. I think -- I think that's a fair statement.

  10     Q.   Did you make the decision to communicate with the

  11          news media about this case?

  12     A.   I made a recommendation.

  13     Q.   To whom?

  14     A.   To Mr. O'Malley.

  15     Q.   It was ultimately his decision, though, correct?

  16     A.   Yes.

  17     Q.   Was it your idea to first go to the media with

  18          this?

  19     A.   It was my recommendation that we do.

  20     Q.   I understand that it was your recommendation.

  21          What I'm -- I'm asking a different question.                      I'm

  22          asking, who first came up with the idea that you

  23          might communicate with the media about this?

  24     A.   I don't recall, but I know I made a

  25          recommendation to Prosecutor O'Malley.
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 17 of 100. PageID #: 1845
                                                                                17

   1     Q.   Were you the first one that suggested that the

   2          office communicate with the media about this?

   3     A.   Well, the media was calling -- the media had been

   4          calling the office.

   5     Q.   About what?

   6     A.   About sex -- sex cases.

   7     Q.   About the rape at Cleveland Heights, correct?

   8     A.   That was one case, yes.

   9     Q.   And that was what got the ball rolling on all

  10          this, correct?

  11     A.   Yes, that was the main case.

  12     Q.   What else do you remember about this?

  13     A.   About what?

  14     Q.   About how the County came to be communicating

  15          with the media about allegedly mishandled sexual

  16          assault cases?

  17     A.   Again, I'll restate, we had started getting calls

  18          from the media about a particular case out of

  19          Cleveland Heights.          And then that sort of led

  20          into uncovering these cases that weren't handled

  21          properly.

  22     Q.   Did you have any role in uncovering the cases?

  23     A.   No.

  24     Q.   Who is Kathleen Caffrey?

  25     A.   She worked for me at the time.
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 18 of 100. PageID #: 1846
                                                                                 18

   1     Q.   At what time?

   2     A.   The beginning of -- I guess we're talking about

   3          in January of 2017.

   4     Q.   Uh-huh.      What was her position?

   5     A.   I think her title was public information officer.

   6     Q.   She reported to you?

   7     A.   Yeah.

   8     Q.   She no longer works for you?

   9     A.   She works in a different part of the office now.

  10     Q.   What part of the office?

  11     A.   In ICAC; ICAC, Internet Crimes Against Children

  12          Task Force.

  13     Q.   When did she stop working for you?

  14     A.   I don't recall.         Maybe -- I don't recall.           Maybe

  15          last year.

  16     Q.   What were her responsibilities when she worked

  17          for you?

  18     A.   Similar responsibilities.            I mean, we shared

  19          responsibilities in the sense of communicating

  20          with the media and communicating back to the --

  21          internally, into the office.

  22     Q.   And that was her responsibilities between January

  23          and March of 2017?

  24     A.   Yeah.     Yes.

  25     Q.   Once the office had determined that a number of
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 19 of 100. PageID #: 1847
                                                                                19

   1          sexual cases had been allegedly mishandled, how

   2          did this come to be reported in the newspaper?

   3     A.   I contacted -- well, again, the media had started

   4          to call about these cases, right?

   5     Q.   Uh-huh.

   6     A.   So they were calling, and then like I said, I

   7          made a recommendation that we engage Rachel

   8          Dissell.

   9     Q.   And why did you make that recommendation?

  10     A.   For a number of reasons.            Again, media had

  11          already been starting to call.              And, you know,

  12          eventually, this was going to get out into the

  13          media.     So it's -- I think it was important to

  14          proactively contact the reporter who was familiar

  15          with juvie court in particular.

  16     Q.   And Rachel was familiar with juvie court?

  17     A.   Yeah, very familiar.

  18     Q.   And why was she very familiar?

  19     A.   Oh, she's reported on juvie court for years, as

  20          you know.

  21     Q.   She's a good reporter, right?              She's very

  22          knowledgeable?

  23     A.   Knowledgeable about what?

  24     Q.   About how the court works.

  25     A.   About what court?         Juvie court?
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 20 of 100. PageID #: 1848
                                                                                20

   1     Q.   Yes.

   2     A.   Yeah.

   3     Q.   Okay.     And she's very conscientious about her

   4          job, correct?

   5     A.   What do you mean by that?

   6     Q.   I mean exactly what I said.             Do you know what

   7          "conscientious" means?

   8     A.   I mean, define it for me.            I'm not going to

   9          speculate on her state of mind with respect to

  10          her job.

  11     Q.   Well, don't you, as the communications director

  12          for a large and important public office, form

  13          opinions about whether certain reporters are good

  14          at their jobs or not?

  15     A.   That's why I contacted her.

  16     Q.   Okay.     Conscientious is defined -- I will tell

  17          you what, I will pull up the Merriam Webster

  18          definition.       It's meticulous and careful.

  19                               MR. LAMBERT:       Okay.     I'm going to

  20                    object on the ground that this is opinion.

  21                    Go ahead.

  22     Q.   You believed Rachel is a meticulous and careful

  23          reporter?

  24     A.   She's a good reporter.

  25     Q.   Okay.     Another definition that comes up is
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 21 of 100. PageID #: 1849
                                                                                21

   1          wishing to do what is right, especially to do

   2          one's work or duty well and thoroughly.

   3                 Do you believe that Rachel is one who wishes

   4          to do what is right, especially to do her work or

   5          duty well and thoroughly?

   6                               MR. LAMBERT:       Objection.       Calls

   7                    for opinion.       Go ahead.

   8                               MR. PATTAKOS:        Yeah, I am asking

   9                    for his opinion.

  10     A.   I can't answer that.           I don't --

  11     Q.   Okay.

  12     A.   I think she's a good reporter.

  13     Q.   And you invited Rachel to come to the

  14          prosecutor's office for an interview, correct?

  15     A.   Did I ask her to come to the office?                 She ended

  16          up not reporting on the story.

  17     Q.   Right.

  18     A.   Okay.

  19     Q.   But she did come to the office, correct?

  20     A.   On this story?

  21     Q.   Yes.

  22     A.   I don't recall.

  23     Q.   Did you review any documents to prepare for

  24          today?

  25     A.   I did.
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 22 of 100. PageID #: 1850
                                                                                  22

   1     Q.   What documents did you review?

   2     A.   What do you mean?         Be more specific.

   3     Q.   I don't know that I can, sir.              I'm asking you

   4          what documents did you review to prepare for

   5          today?

   6     A.   E-mails, correspondence; generally that, e-mail,

   7          correspondence.

   8     Q.   Which e-mails, which correspondence?

   9     A.   Correspondence with the media.

  10     Q.   That you had about this issue, correct?

  11     A.   Yeah.

  12     Q.   So you don't remember whether Rachel came to this

  13          office about this matter?            Is that your

  14          testimony?

  15     A.   My testimony is I don't recall.               I don't believe

  16          that she -- she didn't report on this story.                      And

  17          if she were here, I don't recall if she was here

  18          specifically on this story.

  19     Q.   You invited Rachel to come to the office for an

  20          interview, correct?

  21     A.   For the interview for what?

  22     Q.   About this story.

  23     A.   I don't recall exactly.            I believe she was here

  24          at this office, but I don't believe that she was

  25          here on this case, but I don't recall.
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 23 of 100. PageID #: 1851
                                                                                23

   1     Q.   You don't recall having a meeting with Rachel,

   2          Mr. O'Malley, Ms. Williamson, Mr. Mussman, and

   3          Ms. Driscoll here at this office?

   4     A.   On what?

   5     Q.   On these -- on the allegedly mishandled --

   6     A.   With Rachel Dissell?

   7     Q.   -- sexual assault cases?            Yes.

   8     A.   No, I don't recall that.

   9     Q.   Okay.     You wanted Rachel to write about the case,

  10          right?

  11     A.   So I contacted her.

  12     Q.   And she didn't write about the case, correct?

  13     A.   That's what I said earlier.

  14     Q.   And why didn't -- what is your understanding of

  15          why Rachel didn't end up reporting on this story?

  16     A.   I learned at the time that there was a -- it was

  17          different -- there were different beats within, I

  18          think it was cleveland.com and the Plain Dealer.

  19                And the court reporter was Cory Shaffer, and

  20          I believe they felt it was a court -- a court --

  21          you know, reporting on a court case -- cases, so

  22          he ended up reporting on it.

  23     Q.   Rachel doesn't write for cleveland.com, does she?

  24     A.   I don't believe so, but it's -- you know, it's

  25          blurry.      I believe it was Plain Dealer.              Is it
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 24 of 100. PageID #: 1852
                                                                                24

   1          Advance Ohio?        But at the time she -- she was not

   2          writing for cleveland.com.             Or, at least I should

   3          say, Cory was writing for cleveland.com.

   4     Q.   Okay.     Sorry.     So you believe that Rachel wasn't

   5          going to follow the story, because it was Cory

   6          Shaffer's responsibility?

   7     A.   According to an -- what she e-mailed me

   8          indicating that.

   9     Q.   Okay.

  10     A.   I think I also probably spoke with her on the

  11          phone, but I don't recall a phone call, but I

  12          know that in an e-mail it indicated that.

  13     Q.   Okay.     Cory Shaffer writes in an e-mail that you

  14          said to him that you didn't think that Rachel was

  15          following the story anymore.

  16     A.   Okay.

  17     Q.   Did you say that to Mr. Shaffer?

  18     A.   What are you referring to?

  19                                     -   -   -   -

  20                (Thereupon, Plaintiff's Exhibit 2 was marked

  21                for purposes of identification.)

  22                                     -   -   -   -

  23     Q.   Well, here let's look at Exhibit 1 -- or

  24          Exhibit 2.       It's an e-mail from Cory Shaffer to

  25          Chris Warnousky.         Do you know who Chris is?
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 25 of 100. PageID #: 1853
                                                                                25

   1     A.   I think it was his editor.

   2     Q.   Yes.

   3     A.   Is that right?

   4     Q.   I think that's right.           It says in the third

   5          paragraph here, Ryan Miday says he didn't think

   6          Rachel was following the story anymore.

   7                               MR. LAMBERT:       Could you give him

   8                    one second?       Take a minute and read that.

   9     A.   February 10th.        Okay.

  10     Q.   Is that accurate, sir?           Did you tell Cory that

  11          you didn't think Rachel was following the story

  12          anymore?

  13     A.   Yes.

  14     Q.   And what made you think that?

  15     A.   I stated earlier, I believe it was -- I received

  16          an e-mail from Rachel indicating that she wasn't

  17          covering the story.           Or, I think I probably also

  18          spoke with her on the phone.

  19     Q.   Okay.     So you were wanting Cory to have an

  20          exclusive on this, right?

  21     A.   What?

  22     Q.   You wanted Cory to have an exclusive on this to

  23          get -- to have this meeting with the office

  24          first, before anybody else reported on the story,

  25          correct?
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 26 of 100. PageID #: 1854
                                                                                26

   1     A.   No, I don't -- an exclusive to Cory, we ended up

   2          doing the story as well, with Cleveland -- or Fox

   3          8.

   4     Q.   Well, I understand that, but if Cory writes here

   5          that Ryan also told me that a TV station has

   6          started asking about the situation this morning.

   7          He said if we wanted to do anything on it, he

   8          would hold off on responding to them until

   9          Monday.

  10     A.   Okay.

  11     Q.   Did you say that to Cory?

  12     A.   Yes.

  13     Q.   And why?

  14     A.   Because there was another TV station inquiring.

  15     Q.   Why would you hold off?

  16     A.   Because another TV station was inquiring.

  17     Q.   I'm trying to understand why it matters.

  18     A.   Well, I don't understand what you don't

  19          understand, as far as you got different media

  20          outlets following a story.

  21     Q.   Uh-huh.

  22     A.   So --

  23     Q.   Uh-huh.      Why would you hold off on talking to the

  24          TV station?       What's the reason?

  25     A.   I don't recall at the time.             Maybe it was a
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 27 of 100. PageID #: 1855
                                                                                27

   1          scheduling conflict with the TV station or it was

   2          trying to arrange schedules for Cleveland -- or

   3          Fox 8 and cleveland.com.

   4     Q.   But why would you tell Cory Shaffer that you

   5          would hold off on responding to the TV station?

   6     A.   I don't understand your question.               I just told

   7          you why.

   8     Q.   What would scheduling have to do with it?

   9     A.   What do you mean, what would scheduling -- if

  10          somebody's -- if you're calling me, if you're a

  11          media outlet and you're calling me for an

  12          interview, and I have got somebody else calling

  13          as well, can we -- can we do it on Monday, Pete?

  14          Scheduling -- scheduling may not work out on

  15          Friday.      Or I think this was on a Friday, so

  16          there's various reasons.

  17     Q.   So you're telling me that this was not intended

  18          to give Cory first access to the story?

  19     A.   Well, we ended up -- we did it with Fox 8, as

  20          well.     I don't under --

  21     Q.   So you're denying that that was the intent?

  22     A.   No, no, now you're putting -- what do you mean,

  23          I'm denying?        I didn't say anything about

  24          denying.      You're putting words in my mouth, Pete.

  25     Q.   I'm trying to understand your testimony.
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 28 of 100. PageID #: 1856
                                                                                28

   1     A.   No, you're putting words in my mouth.                 I state

   2          here that -- it says, Ryan Miday says he didn't

   3          think Rachel was following the story.                 He also

   4          told me a TV station started asking about the

   5          sit -- about the situation this morning.                  He said

   6          if he wanted to, we would hold off in responding

   7          until Monday.

   8     Q.   Is it true or is it not that your intent was to

   9          give Cory first access to the story?

  10     A.   I know that was the intent when we contacted

  11          Rachel.

  12     Q.   That was the intent when you contacted Rachel?

  13     A.   Yes.

  14     Q.   But --

  15     A.   But there are other -- there were other media at

  16          the time contacting us about the Cleveland

  17          Heights case.

  18     Q.   I understand your testimony about the

  19          communications with Rachel.             I want to understand

  20          now the communications with Cory, okay?

  21     A.   Okay.

  22     Q.   Is it true or is it not that the intent when you

  23          told Cory that you would hold off on responding

  24          to the TV station was to give Cory first access

  25          to the story?
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 29 of 100. PageID #: 1857
                                                                                29

   1     A.   Well, if it was, I wouldn't have rescheduled -- I

   2          wouldn't have -- we wouldn't have done it on

   3          Monday with Fox 8.

   4     Q.   So it was not?

   5     A.   I didn't say it wasn't.

   6     Q.   Was it or was it not?

   7     A.   We did an interview with Fox 8 and cleveland.com

   8          on Monday.

   9     Q.   I understand that, sir.            I just don't think it's

  10          responsive to my question.

  11     A.   I think it is responsive.            I just told you we did

  12          an interview with two -- with two media outlets.

  13     Q.   I am going to try one more time.

  14     A.   Okay.

  15     Q.   When you told Cory that if Cory wanted to do

  16          anything on this story that you would hold off on

  17          responding to the TV station until Monday, did

  18          you intend to give Cory first access to the story

  19          or did you not?

  20     A.   On Monday, we did an interview with Fox 8 and

  21          cleveland.com.

  22     Q.   So you just don't want to answer the question?

  23     A.   No, that -- no, that's --

  24                               MR. LAMBERT:       Do you want to go

  25                    off the record and talk about this?
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 30 of 100. PageID #: 1858
                                                                                 30

   1                               MR. PATTAKOS:        No, I don't.

   2     Q.   Okay.     Let's go on.       What other reporters did the

   3          office contact about this story?

   4     A.   When?

   5     Q.   At all.

   6     A.   Did we contact or did they contact us?

   7     Q.   Who did you reach out to? "You", meaning the

   8          office.

   9     A.   Channel 5 had been calling, Channel 8 had been

  10          calling, and then my correspondence with Rachel,

  11          then Cory.       And then I believe after the article,

  12          there was other media outlets who then contacted

  13          the office.

  14                               MR. LAMBERT:       What article?        You

  15                    say "the article".

  16                               THE WITNESS:       On February the

  17                    13th, I believe.

  18     Q.   Cory's article?

  19     A.   Yeah.

  20     Q.   You knew that when Cory published the article,

  21          when somebody published the article, that TV

  22          stations would contact you, correct?

  23     A.   You never know.

  24     Q.   You never know, but you -- you had a pretty good

  25          idea, didn't you?
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 31 of 100. PageID #: 1859
                                                                                31

   1     A.   But, no, you never know.            You do this, you don't

   2          know.

   3     Q.   Okay.

   4     A.   But this TV station was already involved.

   5     Q.   And you reached out to Peggy Gallek of Fox 8,

   6          correct?

   7     A.   Reached out when?

   8     Q.   Some point in January or February of 2017.

   9     A.   No, I had indicated earlier that she had been

  10          calling.      Fox 8 had been calling this office.

  11     Q.   How about Mark Gillespie, of the Associated

  12          Press?

  13     A.   Gillespie.

  14     Q.   Yeah.

  15     A.   AP, yeah.

  16     Q.   You called him, right?

  17     A.   I believe he called us.

  18     Q.   When did he call you?

  19     A.   After the story that -- after Cory's story ran, I

  20          believe.

  21     Q.   Okay.     And Megan Hickey of News 5?

  22     A.   What's your question?

  23     Q.   You contacted her, correct?

  24     A.   I believe -- I don't know if -- I don't recall.

  25          I think Channel 5 had been -- had been contacting
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 32 of 100. PageID #: 1860
                                                                                32

   1          this office, not Megan Hickey, but it was

   2          Katherine -- I think it was Katherine Volk.

   3                               MR. LAMBERT:       Kristin Volk.

   4     A.   Kristin Volk.

   5     Q.   So there was Peggy, there was Cory, there was

   6          Rachel, there was Mr. Gillespie, and there was

   7          Ms. Hickey, and I'm sorry the other?                 Volk?

   8     A.   Katherine, yeah.

   9     Q.   Katherine, what's her --

  10                               MR. LAMBERT:       Kristin.

  11     A.   Kristin.

  12     Q.   Kristin Volk?

  13     A.   Channel 5.

  14     Q.   How do you spell that?

  15     A.   I don't know.        V-o-l-k, maybe.        I don't know.

  16     Q.   Okay.     Is there any other reporter that the

  17          office communicated with about this case?

  18     A.   Ideastream had contacted us.

  19     Q.   And you made contact with them, as well, right?

  20     A.   What do you mean, I made contact?

  21     Q.   You spoke with someone from Ideastream, correct?

  22     A.   Did I speak or did I e-mail?

  23     Q.   Communicated.

  24     A.   Communicated, yes, I believe we did, yes.

  25     Q.   Okay.     And you communicated with all of these
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 33 of 100. PageID #: 1861
                                                                                33

   1          reporters about the case, correct?

   2     A.   Yes.

   3     Q.   So when you contacted these reporters, what

   4          investigation --

   5                               MR. LAMBERT:       Objection.

   6     A.   No.

   7                               MR. LAMBERT:       Misstates the

   8                    evidence.

   9     Q.   I'm sorry, when you communicated with these

  10          reporters, please tell me what you had done to

  11          investigate the story before you communicated

  12          with the reporters about it.

  13     A.   I don't understand your question.               You're asking

  14          if I investigated?

  15     Q.   Yes.     What had the office done to investigate the

  16          story before communicating with reporters about

  17          it?

  18     A.   You're talking about uncovering these cases that

  19          weren't properly handled?

  20     Q.   If that's what it is.

  21     A.   Yeah, there was -- the office investi -- looked

  22          at these cases, and found that, again, starting

  23          with Fox -- or Fox 8 calling, Channel 5 calling

  24          about the Cleveland Heights case, that then led

  25          to finding other cases that weren't properly
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 34 of 100. PageID #: 1862
                                                                                34

   1          handled, the office then did a thorough

   2          investigation into them.

   3     Q.   What do you know about that investigation?

   4     A.   As I just -- I mean, I just characterized it.

   5     Q.   Could you --

   6     A.   Chain of events.

   7     Q.   Could you say anything else about the

   8          investigation that was performed?

   9     A.   I was not pa-- I wasn't involved in the

  10          investigation.

  11     Q.   Do you know how much time the office spent on

  12          verifying what had happened with these cases

  13          before contacting reporters?

  14     A.   How much time?

  15     Q.   Yes.

  16     A.   You're talking about minutes, hours, days?

  17     Q.   Either way.

  18     A.   I can't say definitively.            I would say that a

  19          considerable amount of time was spent.

  20     Q.   What's that?

  21     A.   A considerable amount of time.

  22     Q.   What is a considerable amount of time?                 How much

  23          time do you believe was spent?

  24     A.   Hours, hours upon hours.

  25     Q.   Okay.     Do you know if the office spoke with
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 35 of 100. PageID #: 1863
                                                                                35

   1          Mr. Deskins before going to the press about this

   2          case?

   3     A.   I don't know.        I don't believe so.

   4     Q.   Do you know what, if anything, was done to verify

   5          whether the 76 cases that were reported as

   6          mishandled, were actually mishandled?

   7     A.   I just characterized how we -- the investigation.

   8     Q.   You don't have anything to add to that?

   9     A.   Add to what?

  10     Q.   You said -- your characterization?

  11     A.   That the office thoroughly investigated, no.

  12     Q.   So the prosecutor's office eventually met with

  13          Cory Shaffer, correct?

  14     A.   Yes.

  15     Q.   Do you remember that meeting?

  16     A.   I was in that meeting.

  17     Q.   Were you in the meeting with Rachel, too?

  18     A.   What meeting are you referring to?

  19     Q.   Okay.     So you don't remember meeting with Rachel?

  20     A.   What meeting are you referring to, Pete?

  21     Q.   There was a meeting with Rachel about the same --

  22     A.   What meeting?

  23     Q.   -- issue that you had a meeting with Cory with,

  24          correct?

  25     A.   I don't recall that.
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 36 of 100. PageID #: 1864
                                                                                  36

   1     Q.   Okay.     What happened at the meeting with Cory?

   2     A.   Channel 8 and Cory were present.               And it was kind

   3          of, what do you call it, like a round robin,

   4          where we pulled together a group of people who

   5          talked to the media about cases not being

   6          properly handled.

   7     Q.   Who was all at this meeting?

   8     A.   Joanna, Jennifer Driscoll, Prosecutor O'Malley.

   9                               MR. LAMBERT:       What's Joanna's full

  10                    name?

  11                               THE WITNESS:       Whinery.

  12     A.   Prosecutor O'Malley, Lisa Williamson, first

  13          assistant, Russ Tye, Diane -- Diane Russell.                      And

  14          I'm thinking I'm missing one person, I don't know

  15          if Maggie was there.           No.

  16     Q.   Was Mr. Mussman there?

  17     A.   Yes.

  18     Q.   What was said to Cory Shaffer at this meeting?

  19     A.   It was a discussion about these cases not being

  20          properly handled.

  21     Q.   Do you remember anything more specifically than

  22          that?

  23     A.   I mean, that was the general -- that's the

  24          general conversation about this story, which was

  25          these cases not being properly handled.
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 37 of 100. PageID #: 1865
                                                                                37

   1     Q.   Do you remember any specifics?

   2     A.   As far as the actual cases themselves?

   3     Q.   Yes.

   4     A.   I know that there was one case in particular

   5          where somebody re-offended.             Another one was

   6          where it was a sexual assault in the home.

   7     Q.   Do you remember anything else about what was

   8          discussed with Mr. Shaffer?

   9     A.   I think we talked about obviously how -- how this

  10          -- you know, how this came to be, as far as

  11          uncovering these cases.

  12     Q.   And what was said about that?

  13     A.   I'll restate that Channel 8 and Channel 5 had

  14          been starting to call about the Cleveland Heights

  15          case.     And that led into, I believe it was a rape

  16          crisis center notifying us, and us finding these

  17          cases that weren't properly handled.

  18     Q.   Do you recall what was said about how it was

  19          determined that these cases weren't properly

  20          handled?

  21     A.   I don't recall the details.             But the story was,

  22          you know, these cases weren't properly handled.

  23          We had victims out there.            Cases weren't

  24          prosecuted or cases were not referred to the

  25          proper agency.
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 38 of 100. PageID #: 1866
                                                                                38

   1     Q.   Do you remember anything else about it?

   2     A.   Anything else, what do you mean by --

   3     Q.   Anything else about how these cases weren't --

   4     A.   No, because like I --

   5     Q.   -- properly handled?

   6     A.   I think, again --

   7     Q.   And was what -- I'm sorry, what was communicated

   8          to Cory about how these cases were not properly

   9          handled?

  10     A.   They weren't -- they weren't reviewed.                 They

  11          weren't prosecuted.          They weren't referred to

  12          social agencies.         Like I said, I think it was a

  13          16-year-old, and I think it was a 6-year-old

  14          victim in the same home; nothing was done.

  15          Nothing was done on that case.              So you had a

  16          victim out there that no one -- you had a victim

  17          out there, that's one case.

  18     Q.   Do you remember what was said about the

  19          prosecutors who were determined to be

  20          responsibile for the alleged failures?

  21     A.   I don't know if we got into details about any --

  22          any specific prosecutor.            The story was -- and

  23          again, I'll state, the story was, these cases

  24          weren't properly handled.

  25     Q.   So you don't remember any details that were said
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 39 of 100. PageID #: 1867
                                                                                 39

   1          about any of the prosecutors who were disciplined

   2          for this?

   3     A.   I don't recall.         I don't recall if it was

   4          discussed or what was discussed with respect to

   5          the prosecutors.         Again, this story was about

   6          these cases not being properly handled.

   7     Q.   Did the office give Cory Shaffer any documents

   8          about this story?

   9     A.   He -- he request -- he requested documents

  10          pertaining to the disciplinary records of all

  11          seven.     And I don't recall, but I would have -- I

  12          would have made copies for him to either read

  13          there or take with him, but I don't believe he

  14          took anything with him.

  15     Q.   All seven what?

  16     A.   All seven individuals.

  17     Q.   Which individuals?

  18     A.   Who were disciplined.

  19     Q.   Who were disciplined in connection with the

  20          mishandled cases that were the subject of this

  21          story?

  22     A.   Correct.

  23     Q.   Okay.     Did the names of these individuals come up

  24          in the meeting?

  25     A.   Like I said before, I don't believe so.                  I don't
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 40 of 100. PageID #: 1868
                                                                                40

   1          recall.

   2     Q.   But you provided the disciplinary files to

   3          Cory --

   4     A.   Yeah, per public records request, yes --

   5     Q.   -- before --

   6     A.   -- which is also pretty -- pretty common that a

   7          reporter asks for such files.

   8     Q.   Okay.     Do you know at the time this meeting with

   9          Cory took place whether the prosecutor's office

  10          knew how many cases Ms. Hoffman and Ms. Herman

  11          had allegedly mishandled?

  12     A.   The -- that wasn't -- the focus of the meeting

  13          with the media was about these cases.

  14     Q.   So --

  15     A.   That was my -- that was my -- that was my -- you

  16          know, my understanding of -- my role here was to

  17          communicate about these cases being -- not being

  18          properly handled.

  19                                     -   -   -   -

  20                (Thereupon, Plaintiff's Exhibit 3 was marked

  21                for purposes of identification.)

  22                                     -   -   -   -

  23     Q.   I'm going to hand you what I have marked as

  24          Exhibit 3.

  25                Could you identify this document, please?
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 41 of 100. PageID #: 1869
                                                                                41

   1     A.   It's an article by Cory.

   2     Q.   This is the story that Cory eventually published,

   3          correct?

   4     A.   The story that he published?

   5     Q.   On February 13th, 2017?

   6     A.   Yes.

   7     Q.   On the second page --

   8     A.   Now, there's -- you know, they updated this story

   9          on February 14th, so which version are we looking

  10          at?

  11     Q.   Well, if it notes that it's updated on

  12          February 14th --

  13     A.   February 14th.

  14     Q.   Right.     Okay.     We're looking at the updated

  15          version.

  16     A.   Yeah.

  17     Q.   Excuse me.       If you go about two thirds down,

  18          about six paragraphs from the bottom it says, the

  19          prosecutors eventually uncovered 76 cases,

  20          including 37 reported rapes and 32 reports of

  21          gross-sexual imposition, that were never fully

  22          reviewed for charges.

  23                               MR. LAMBERT:       Which -- you are on

  24                    page --

  25                               MR. PATTAKOS:        Page 2.     Right
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 42 of 100. PageID #: 1870
                                                                                42

   1                    here, Dave.

   2                               MR. LAMBERT:       Okay.

   3     Q.   Am I reading that correctly?

   4     A.   Yes, you're reading that correctly.

   5     Q.   Okay.     You believe that that was accurate as of

   6          the time of the report, correct?

   7     A.   Yep.

   8     Q.   Okay.     On the third page, under discipline it

   9          says, O'Malley last week asked three assistant

  10          prosecutors who handled the bulk of the delayed

  11          cases to resign.         Am I reading that correctly?

  12     A.   Yeah, you're reading it correctly.

  13     Q.   Do you recall what was said about that in the

  14          meeting with Cory?

  15     A.   No, I don't recall.          Again, I don't recall the

  16          details of -- of individuals being discussed at

  17          this meeting.        The focus of the meeting was these

  18          cases, Pete --

  19     Q.   Do you know --

  20     A.   -- I don't know how else --

  21     Q.   Okay.     Did you know that Laura and Linda only

  22          ever handled seven of the allegedly mishandled

  23          cases?

  24                               MR. LAMBERT:       Objection.       We're

  25                    talking about three prosecutors.
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 43 of 100. PageID #: 1871
                                                                                43

   1     Q.   Do you know that?

   2     A.   Restate the question.

   3     Q.   Do you know that Laura and Linda only ever

   4          handled seven of these allegedly mishandled

   5          cases?

   6     A.   That they only handled, you said, seven of these

   7          cases?

   8     Q.   Did you ever know that?

   9     A.   Did I ever know that?           At some point, yes.

  10     Q.   When did you know that?

  11     A.   I don't recall.         Obviously, in preparation for

  12          the meeting, but when specifically, I don't know.

  13     Q.   Would you agree that if Laura and Linda handled

  14          seven of the allegedly mishandled cases, they

  15          didn't handle the bulk of the delayed cases,

  16          correct?

  17     A.   Say that again.

  18     Q.   It says here -- I'll ask you a different

  19          question.      You could see where it says, under

  20          discipline --

  21     A.   Yeah.

  22     Q.   -- O'Malley asked three assistant prosecutors who

  23          handled the bulk of the delayed cases to resign?

  24     A.   Yeah, that's three assistant prosecutors who

  25          handled the bulk of the delayed cases.
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 44 of 100. PageID #: 1872
                                                                                44

   1     Q.   You understand that Laura and Linda, if they only

   2          handled seven of these cases --

   3     A.   But they're talking about three here.

   4     Q.   I understand that.

   5     A.   That includes Robin.

   6     Q.   Okay.     Do you think that's fair?

   7     A.   That -- what do you mean what's fair?                 Are you

   8          asking me -- are you asking me if this is

   9          accurate?

  10     Q.   No.

  11     A.   That's not what you're asking me?

  12     Q.   I'm asking you if you think it's fair to say that

  13          Laura and Linda handled the bulk of the delayed

  14          cases if they only handled seven?

  15     A.   Cory writes here that there are three assistant

  16          prosecutors who handled the bulk of the delayed

  17          cases.     That's what he writes here.

  18     Q.   Uh-huh.

  19     A.   But you're not asking me that?

  20     Q.   No.

  21     A.   I'm saying that this is -- this is accurate what

  22          Cory wrote.

  23     Q.   Okay.     You had some follow-up communications with

  24          Cory after the meeting, correct?

  25     A.   He contacted us.
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 45 of 100. PageID #: 1873
                                                                                     45

   1     Q.   After the article was published, correct?

   2     A.   Correct.

   3     Q.   Do you remember what Cory followed you up --

   4          followed up with you on?

   5     A.   There was a number of e-mails, I believe.

   6     Q.   What do you remember about that?

   7     A.   He asked a series of questions.

   8     Q.   Do you remember what he wanted to know?

   9     A.   The specific question, no.

  10     Q.   Do you remember anything about what Cory wanted

  11          to know when he followed up with you?

  12     A.   Like I said, he asked a series of questions.                      If

  13          you've got the document, I could -- I could refer

  14          to it.

  15     Q.   You don't remember anything?

  16     A.   I said, if you got the document, I could refer to

  17          it.

  18     Q.   I'm asking if you remember anything.

  19     A.   Remember anything about the series of questions

  20          that he asked?

  21     Q.   Yeah.     What Cory followed up with you on.

  22     A.   I know that there was, I think about the nature

  23          of the investigation.           But, again, if you have

  24          the document, I could refer to that.

  25     Q.   I want to know what you remember first.                  So have
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 46 of 100. PageID #: 1874
                                                                                46

   1          you exhausted your memory?

   2     A.   I didn't exhaust my memory.             I'm asking if you

   3          have the document that I could refer to.

   4     Q.   Okay.     I don't want you to refer to a document, I

   5          want to know what you remember, okay?

   6     A.   And I just indicated that he was following up on

   7          the investigation of --

   8     Q.   Okay.     And then you said you haven't exhausted

   9          your memory, so let's go ahead and exhaust it.

  10     A.   Well, if you're referring to a document, how

  11          about you give me the document?

  12     Q.   Sir, I'm not referring to a document, I'm

  13          referring to your communications with Cory after

  14          Cory's article was published, what do you

  15          remember about --

  16     A.   And I said that --

  17     Q.   -- those communications?

  18     A.   I said that he followed up via e-mail with a

  19          series of questions, yes.

  20     Q.   And what was he asking about?

  21     A.   And I said that if you've got the document, which

  22          I'm sure you do, I could refer to it and answer

  23          your questions.

  24     Q.   What was Cory asking you about?

  25     A.   I just said earlier, he's asking about the
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 47 of 100. PageID #: 1875
                                                                                47

   1          investigation of these cases.

   2     Q.   What about the investigation?

   3     A.   He sent a series of e-mails subsequent to his

   4          story that he wrote, okay?             I'm sure you have the

   5          e-mails.      If you want to give me those, I could

   6          answer those questions.

   7     Q.   So you don't remember anything --

   8     A.   I didn't say that.          I said he communicated with

   9          us via e-mail on a number of occasions with a

  10          series of questions.

  11     Q.   You don't remember anything else about what Cory

  12          asked you about, other than what you've already

  13          testified?

  14     A.   Which was about following up on the investigation

  15          of these cases.

  16     Q.   Yes.

  17     A.   And what's your question?

  18     Q.   Do you remember anything else?

  19     A.   Anything else, what do you mean?               I said -- I

  20          said what I remember.           Do you have the document

  21          or not?      I could refer to it.

  22                                     -   -   -   -

  23                 (Thereupon, Plaintiff's Exhibit 4 was marked

  24                 for purposes of identification.)

  25                                     -   -   -   -
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 48 of 100. PageID #: 1876
                                                                                48

   1     Q.   Okay.     I'm going to hand you what's been marked

   2          as Exhibit 4.        Do you remember this?

   3     A.   Yes.

   4     Q.   These are some of the items that Cory followed up

   5          with you on, correct?

   6     A.   Yeah, this is February -- this is February 15th.

   7     Q.   This is an e-mail that you received from Cory,

   8          correct?

   9     A.   Yeah, on February 15th, at 9:46 a.m.

  10     Q.   You and Ms. Caffrey, correct?

  11     A.   Yes.

  12     Q.   And Cory writes first, hey, guys, I have a few

  13          follow-up questions for the juvenile division

  14          story.

  15                 Number one, how many of the 76 sex offense

  16          cases your office identified as needing review

  17          were assigned to each APA who was forced to

  18          resign; Laura Hoffman and Linda Herman?

  19                 Why is he asking you this now?

  20     A.   I think he was -- I think he was contacted at

  21          some point by either one of them or both of them

  22          or others about this story.

  23     Q.   Did the office not provide this information to

  24          Cory before the article was published?

  25     A.   What information?
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 49 of 100. PageID #: 1877
                                                                                49

   1     Q.   In this question number one here.

   2     A.   Well, he wrote in his story, which I said was

   3          accurate that three assistant prosecutors who

   4          handled the bulk of the delayed cases, in fact,

   5          there was seven that was discipline.                 But that is

   6          an accurate statement.           So he got that from this

   7          office.

   8     Q.   But Cory is asking you here specifically how many

   9          of the 76 cases Laura and Linda had handled,

  10          correct?

  11     A.   That's what he's asking.

  12     Q.   Yeah.     And he's asking that because the office

  13          did not provide him with this information at the

  14          meeting prior to him publishing the story,

  15          correct?

  16                               MR. LAMBERT:       Objection.

  17     A.   I can't answer that.           I don't --

  18     Q.   You don't know?

  19     A.   We didn't engage Cory.           These series of

  20          questions, we didn't engage him.               We made -- I

  21          think we gave a short statement.               But clearly

  22          from this e-mail, Pete, he's going down the road

  23          of talk -- wanting to talk about employees, and

  24          we weren't going to do that.

  25     Q.   Explain that.
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 50 of 100. PageID #: 1878
                                                                                50

   1     A.   I mean, I -- what don't you understand about

   2          that?

   3     Q.   What do you mean, you were not going to talk

   4          about employees, you already provided him

   5          disciplinary files for employees?

   6     A.   Per public records request.

   7     Q.   Okay.     He also asks you what the higher date was

   8          of those APAs.

   9                 Do you know why he is asking you for that?

  10     A.   Again, we weren't engaging Cory with all these

  11          questions.

  12     Q.   You didn't engage him?

  13     A.   No, I said that we weren't going to.                 After this

  14          story was published and he followed up with these

  15          questions, and then I think he sent us subsequent

  16          e-mails with I think more questions, we weren't

  17          engaging it.

  18                 Because clearly, clearly if you're reading

  19          this, he's going down the path of wanting to

  20          specifically talk about employees that were

  21          disciplined, and we weren't -- we issued a very

  22          short statement, which we issued to other media

  23          stations who followed up, as well.                And that's

  24          all.

  25     Q.   You didn't end up providing him with this
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 51 of 100. PageID #: 1879
                                                                                51

   1          information that he wanted to know?

   2     A.   I said that when he came over per a public

   3          records request, I think for the personnel file,

   4          I either made a copy, that he reviewed there, or

   5          he took it with him.

   6     Q.   But you didn't otherwise engage with him on this

   7          information request?

   8     A.   Engage when?

   9     Q.   Ever.

  10     A.   What do you mean "ever"?

  11     Q.   I'm asking you --

  12     A.   You're asking me -- this is an e-mail after the

  13          story published.

  14     Q.   Yes, sir.

  15     A.   This would be -- just to be clear about the

  16          timeline.

  17     Q.   Yes, sir.

  18     A.   Okay.

  19     Q.   Yes.

  20     A.   And I stated and I'll state again, we didn't

  21          engage him.       We weren't going to go through all

  22          these questions with him, because clearly where

  23          he wants to go with this is he wants to talk

  24          about individual employees, and we weren't -- we

  25          weren't -- and we issued the short statement,
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 52 of 100. PageID #: 1880
                                                                                52

   1          which I'm sure you have, I could point that out.

   2                               MR. PATTAKOS:         Let's take a

   3                    five-minute break.

   4                               MR. LAMBERT:       Okay.

   5                               MR. PATTAKOS:         And we're almost

   6                    done.    I'm optimistic we'll be done by

   7                    1:00.

   8                               THE VIDEOGRAPHER:          We're going off

   9                    the record.       The time is 12:23.

  10                                     -   -   -   -

  11                        (Thereupon, a recess was had.)

  12                                     -   -   -   -

  13                               THE VIDEOGRAPHER:          We're back on

  14                    the record.       The time is 12:35.

  15     Q.   Since it came up on the break, I didn't ask you

  16          what your education credentials are.                 Could you

  17          please just go over that briefly?                Where did you

  18          go to high school and college and any graduate

  19          degree that you've received?

  20     A.   I went to high school, Massillon Perry High

  21          School, John Carroll, and then Columbia for

  22          graduate school, and -- yeah.

  23     Q.   What did you -- what are your degrees that you

  24          got from John Carroll and Columbia?

  25     A.   Oh, god, what was it?           Sociology, and then at
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 53 of 100. PageID #: 1881
                                                                                53

   1          Columbia was psychology, psychology and higher

   2          education.

   3     Q.   You got a master's there?

   4     A.   Yeah.

   5     Q.   How did you get into the press business?

   6     A.   I started actually writing for the Columbia

   7          Spectator, which kind of got me into the media.

   8          And then I'm trying to think how I connected with

   9          Giovanni Puello.         But we did -- we had done some

  10          work at Columbia around -- with candidates for

  11          office, bringing them on campus.               So that's kind

  12          of -- that was my foray into that.                And then that

  13          led to, like I said, working on campaign and then

  14          eventually working with state -- state official.

  15     Q.   Okay.     Thank you.      Back to the -- back to the

  16          case.

  17                                     -   -   -   -

  18                (Thereupon, Plaintiff's Exhibit 5 was marked

  19                for purposes of identification.)

  20                                     -   -   -   -

  21     Q.   I am going to hand you what has been marked as

  22          Exhibit 5.

  23                Do you recognize these documents -- or this

  24          document, I should say?

  25     A.   Yeah, from Cory to me.
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 54 of 100. PageID #: 1882
                                                                                     54

   1     Q.   These are e-mails that you exchanged with Cory,

   2          correct?

   3     A.   Cory to me and then me to Cory.

   4     Q.   Okay.     And you sent and received these e-mails,

   5          correct?

   6     A.   Correct.

   7     Q.   Okay.     Cory says, hey, Ryan, on March 17th, 2017,

   8          I got an e-mail from one of the juvenile

   9          prosecutors who resigned that says both of the

  10          APA combines had only 7 of the 76 un-reviewed sex

  11          crimes cases and none of the inactive cases.                      Is

  12          that accurate?        If so, I need an on-the-record

  13          response from you guys explaining why they were

  14          made to resign.

  15                Am I reading that correctly?

  16     A.   Yes, you're reading that correctly.

  17     Q.   You respond, hi, Cory, Mike said if her admission

  18          is true, ignoring seven sexual assaults against

  19          children in the county prosecutor's office will

  20          never be acceptable, Ryan.             Did I read that

  21          correctly?

  22     A.   Yeah.

  23     Q.   Was that your response?

  24     A.   To Cory, yes.

  25     Q.   Was that the office's response?
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 55 of 100. PageID #: 1883
                                                                                55

   1     A.   Yes.

   2     Q.   Did the office ever make any other response to

   3          this question by Cory?

   4     A.   To this -- to this specific question?

   5     Q.   Yes.

   6     A.   He asked -- he sent it -- like I said earlier, he

   7          sent several, I think follow-ups with series of

   8          questions.       I think there was one other comment

   9          we made to him, but we also made similar comments

  10          to other media.

  11     Q.   But did you ever respond to this e-mail from Cory

  12          in any other way?

  13     A.   This specific, I don't -- I don't -- I don't

  14          believe so.

  15     Q.   Okay.     And no one else at the office did either,

  16          right?

  17     A.   You are asking me if I -- did I respond in any

  18          other way than this?

  19     Q.   Did you or anyone at the office respond, is what

  20          I'm asking now?

  21     A.   No, I don't believe so. But, again, as I stated

  22          earlier, we issued a short statement to, I think

  23          Ideastream, you know, AP, as I indicated they had

  24          followed up.        Fox 8 was there that day.            I'm

  25          trying to think of any -- and then there was
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 56 of 100. PageID #: 1884
                                                                                56

   1          another comment that we made to -- I think we

   2          provided Cory.

   3     Q.   In this e-mail when you say "Mike said", you're

   4          referring to Mr. O'Malley, correct?

   5     A.   Correct.

   6     Q.   So you spoke with Mike about a response to this

   7          e-mail?

   8     A.   Yeah.

   9     Q.   Mr. O'Malley?

  10     A.   Uh-huh.

  11     Q.   Okay.     And this is what he told you to say,

  12          correct?

  13     A.   I don't know, did he told me to say it or did I

  14          recommend it to him?

  15     Q.   This is what he authorized?

  16     A.   But this -- Yes.

  17                                     -   -   -   -

  18                (Thereupon, Plaintiff's Exhibit 6 was marked

  19                for purposes of identification.)

  20                                     -   -   -   -

  21     Q.   I'm going to hand you Exhibit 6.               This is the

  22          follow-up statement that you're referring to, the

  23          response to this e-mail from Cory, correct?

  24     A.   No.     State your question, again.

  25     Q.   Why don't you give it a look.
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 57 of 100. PageID #: 1885
                                                                                57

   1     A.   Okay.     So I've got here, Cory contacts me, did

   2          you guys -- did you guys get the number of the

   3          sex crime cases that were assigned?

   4     Q.   And this is a few days later, right?                 This is on

   5          March 21st, 2017?

   6     A.   March 21st?

   7     Q.   Yes.

   8     A.   So the story runs February 13th.

   9     Q.   Uh-huh.      I mean, this is a few days after Cory

  10          sent you the last e-mail on the 17th of March.

  11     A.   Yeah, he sent an e-mail on the 17th of March.

  12          And then Exhibit 6, he sent on the 21st of March.

  13     Q.   Right.

  14     A.   Which is a considerable amount of time since he

  15          published the story --

  16     Q.   Yes.

  17     A.   -- on February 13th.

  18     Q.   Yes.     And you received this e-mail from Cory,

  19          correct?      It says, hey, man, did you guys get the

  20          numbers of the sex crimes cases --

  21     A.   Yes.

  22     Q.   -- that were assigned to Herman and Hoffman yet?

  23     A.   Correct.

  24     Q.   And then the next page shows a response from

  25          Ms. Caffrey, correct?
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 58 of 100. PageID #: 1886
                                                                                58

   1     A.   Yeah.     Is it 3/21?

   2     Q.   Yes.

   3     A.   3/21.

   4     Q.   Yes, 2:18 p.m.?

   5     A.   Yeah.     Correct.

   6     Q.   And it says statement from Cuyahoga County

   7          Prosecutor's office.

   8     A.   Uh-huh.

   9     Q.   It is Prosecutor O'Malley's belief that neglect

  10          in even one sexual assault case is unacceptable.

  11          Our office policy is not to discuss personnel

  12          issues in the media.           The work performed by these

  13          employees was clearly deficient.               When confronted

  14          with that fact, they made a point to resign.

  15                               MR. LAMBERT:       Choice.

  16                               MR. PATTAKOS:        Choice, thank you.

  17     Q.   Is that correct?         Did I read that correctly?

  18     A.   You read that correctly.

  19     Q.   Did you discuss this response with Mr. O'Malley?

  20     A.   Yes, I believe I did.

  21     Q.   And this was the response that he authorized,

  22          correct?

  23     A.   Either -- that I either recommended or that he

  24          authorized in the end, yes.

  25     Q.   Well, he would have had to authorize it in the
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 59 of 100. PageID #: 1887
                                                                                59

   1          end, right?

   2     A.   In the end, yes.

   3     Q.   You didn't make any statements on the office's

   4          behalf without being assured that Mr. O'Malley

   5          had authorized them, correct?

   6     A.   That is my attempt when media contact is always

   7          to seek authorization from Mr. O'Malley.                  Does

   8          that always happen?          We get a lot of media call.

   9     Q.   But that happened here, right?

  10     A.   Yes, I believe it did.

  11     Q.   Okay.     So on March 21st, at 3:12 p.m., Cory

  12          responds to Kathy, and says, thanks, Kathy, but I

  13          thought Mike said during the first interviews

  14          that he asked for their resignations.                 Am I

  15          reading that correctly?

  16     A.   You're reading that correctly.

  17     Q.   And there was never any response to this,

  18          correct?

  19     A.   I don't -- as I said earlier, he followed up with

  20          a series of questions, including the onces you've

  21          referenced here.         And we weren't -- we weren't

  22          going to engage, because clearly the path he was

  23          going down was that these employees -- we didn't

  24          want to trash -- we didn't want to trash them in

  25          the media.
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 60 of 100. PageID #: 1888
                                                                                  60

   1                 So I think that's all -- I think that's all

   2          we -- I think we responded -- I think we issued

   3          him another response, a very short response.                      But

   4          was it in relation to this, I don't know.                  I'm

   5          sure it's in one of the e-mails.

   6     Q.   Well, the truth is, he was giving you a re -- a

   7          chance to not trash them, but to restore their

   8          reputations, right?

   9     A.   He wrote -- he published an article, and we

  10          weren't going to trash these folks by engaging

  11          with him.

  12     Q.   But they had already been trashed, hadn't they,

  13          sir?

  14     A.   I disagree with that.

  15     Q.   Well, he was asking to -- he was asking you for

  16          clarification that they had only handled seven of

  17          these cases, and that would have been a

  18          restoration of their reputation; would it not

  19          have been?

  20     A.   I disagree with that.

  21     Q.   Why?

  22     A.   We -- he published his story.              And we weren't

  23          going to engage with him on a series of questions

  24          about employees.         And as the statement says,

  25          which is consistent, we -- our office policy is
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 61 of 100. PageID #: 1889
                                                                                61

   1          not to discuss these personnel issues in the

   2          media.

   3     Q.   Do you have anything else to say on that?

   4     A.   No.     No.

   5                                     -   -   -   -

   6                (Thereupon, Plaintiff's Exhibit 7 was marked

   7                for purposes of identification.)

   8                                     -   -   -   -

   9     Q.   I am going to hand you what has been marked as

  10          Exhibit 7.

  11     A.   It looks like it's three pages to an article and

  12          then four pages of ads.

  13     Q.   Do you recognize it?

  14                               MR. LAMBERT:       Read it.

  15     A.   Recognize what?

  16     Q.   The document.

  17     A.   It's four pages of ads.

  18     Q.   Okay.

  19     A.   I see a story from -- written by Mark Gillespie.

  20     Q.   And he's with the Associated Press?

  21     A.   Correct.

  22     Q.   Why don't you take your time and give the

  23          document a read.

  24     A.   Okay.     Okay.

  25     Q.   You're the one that communicated with
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 62 of 100. PageID #: 1890
                                                                                62

   1          Mr. Gillespie, right?

   2     A.   Mr. Gillespie contacted -- I believe he contacted

   3          the office.

   4     Q.   Did you speak with him?            I believe you testified

   5          before that you did.

   6     A.   Yeah.

   7     Q.   It's on the top of the second page of this

   8          document it says, charges have been filed in

   9          about a dozen of the 70 cases thus far.

  10                 Do you know why this 70 number is different

  11          from the number of 76 that the office

  12          communicated to Mr. Shaffer, that was reported on

  13          cleveland.com?

  14     A.   I can't speak to why Mark reported 70.

  15     Q.   Okay.

  16                                     -   -   -   -

  17                 (Thereupon, Plaintiff's Exhibit 8 was marked

  18                 for purposes of identification.)

  19                                     -   -   -   -

  20     Q.   This is the last exhibit, Exhibit 8.                 Do you

  21          recognize this article?

  22     A.   It looks like Tom Meyer, Channel 3.

  23     Q.   This is an article that was published by WKYC,

  24          correct?

  25     A.   Yes.
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 63 of 100. PageID #: 1891
                                                                                63

   1     Q.   Could you look at the second page of this

   2          article?

   3                               MR. LAMBERT:       Read it.

   4     Q.   Take your time.         Sure.

   5                               MR. LAMBERT:       I'm going to raise

   6                    this issue, Peter.         I don't think we've

   7                    ever seen this article before.              Have you

   8                    ever produced it to us in discovery?

   9                               MR. PATTAKOS:         I don't know if we

  10                    have.    You have never seen this before?

  11                               MS. POORE:      No.

  12                               MR. LAMBERT:       I don't think I

  13                    have.

  14                               MS. POORE:      This is not one of the

  15                    articles that you cited.

  16                               MR. PATTAKOS:         Are you disputing

  17                    that his article was published?

  18                               MR. LAMBERT:       I'm talking about

  19                    what you produced to us in discovery,

  20                    that's what I'm talking about.

  21                               MR. PATTAKOS:         I can't say whether

  22                    this was produced or not.            But I'm still

  23                    entitled to ask him questions about it.

  24                               MR. LAMBERT:       Okay.     Yeah, but I'm

  25                    going to object to -- to this.              And I'll --
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 64 of 100. PageID #: 1892
                                                                                64

   1                    we'll talk about --

   2                               MR. PATTAKOS:        I don't know that

   3                    we have an obligation to produce material

   4                    that are equally accessible to this office

   5                    as are to us.

   6                               MR. LAMBERT:       I don't -- I don't

   7                    agree.     But I'm just telling you, as far as

   8                    I know, this was never produced to us.

   9                               MR. PATTAKOS:        Okay.

  10                               MR. LAMBERT:       I will tell you, and

  11                    I could be wrong, but it doesn't look

  12                    familiar to me.        But I'm just raising that

  13                    objection.

  14                               MS. POORE:      Well, it's kind of

  15                    outside the scope of your -- your

  16                    paragraph 4, because, you know, this is

  17                    about the defamatory statements, and you

  18                    never identified this as being a defamatory

  19                    article.

  20                               MR. LAMBERT:       So we'll -- we'll

  21                    note that objection, and we could continue.

  22                               MR. PATTAKOS:        Okay.    I just -- I

  23                    really am just asking about one specific

  24                    aspect of this document, which is on the

  25                    second page at the very end, it says --
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 65 of 100. PageID #: 1893
                                                                                65

   1                               MR. LAMBERT:       Could I ask you to

   2                    give me a second to read it, I'm sorry?

   3                               MR. PATTAKOS:        Yep.

   4                               MR. LAMBERT:       Just real quick.

   5                    Okay.    Thanks.      I'm ready.

   6     Q.   It's says -- on the second page, it says, that

   7          the prosecutor's office has filed charges in 22

   8          of the 54 sex assault cases initially identified.

   9                 This article is dated February 23, 2017,

  10          which is ten days after Cory's article was

  11          published, correct?

  12     A.   Yes.

  13     Q.   Do you know why this number has gone down from 76

  14          to 54?

  15     A.   Let me turn back to Cory's article.                 I don't know

  16          why.     I can't speak to why Tom Myer reported on

  17          that number.        It says, initially identified.

  18          But, again, I can't speak to why Tom reported on

  19          -- on that number.

  20                               MR. PATTAKOS:        Okay.     Thank you,

  21                    sir.    I appreciate it.

  22                               THE WITNESS:       Okay.      Thank you.

  23                               MR. PATTAKOS:        No further

  24                    questions.

  25                               THE VIDEOGRAPHER:           We're going off
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 66 of 100. PageID #: 1894
                                                                                66

   1                    the record.       The time is 12:54.

   2                               MR. LAMBERT:       We're going to read.

   3                    Okay.    Thanks.

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 67 of 100. PageID #: 1895
                                                                                67

   1

   2                              SIGNATURE OF DEPONENT

   3
                        I, the undersigned, RYAN MIDAY, do
   4
                    hereby certify that I have read the foregoing
   5
                    deposition and find it to be a true and
   6
                    accurate transcription of my testimony, with
   7
                    the following corrections, if any:
   8
                    PAGE     LINE             CHANGE                   REASON
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23                                         ______________
                                              Ryan Miday
  24

  25
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 68 of 100. PageID #: 1896
                                                                                68

   1
                                  C E R T I F I C A T E
   2

   3
              The State of Ohio, )            SS:
   4          County of Cuyahoga.)

   5

   6                I, Chana Margareten, a Notary Public within
              and for the State of Ohio, authorized to
   7          administer oaths and to take and certify
              depositions, do hereby certify that the
   8          above-named witness was by me, before the giving
              of their deposition, first duly sworn to testify
   9          the truth, the whole truth, and nothing but the
              truth; that the deposition as above-set forth was
  10          reduced to writing by me by means of stenotypy,
              and was later transcribed by computer-aided
  11          technology under my direction; that this is a
              true record of the testimony given by the
  12          witness; that said deposition was taken at the
              aforementioned time, date and place, pursuant to
  13          notice or stipulations of counsel; that I am not
              a relative or employee or attorney of any of the
  14          parties, or a relative or employee of such
              attorney or financially interested in this
  15          action; that I am not, nor is the court reporting
              firm with which I am affiliated, under a contract
  16          as defined in Civil Rule 28(D).

  17              IN WITNESS WHEREOF, I have hereunto set my
              hand and seal of office, at Cleveland, Ohio, this
  18          ____ day of ____________, A.D. 20 ___.

  19

  20          ______________________________________________
              Chana Margareten, Notary Public, State of Ohio
  21          55 Public Square, Suite 1332
              Cleveland, Ohio 44113
  22          My commission expires March 10, 2021

  23

  24

  25
 Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 69 of 100. PageID #: 1897
                                                                                                                                       1


             '            28(D) [1] - 68:16                                       al [4] - 1:3, 1:6, 4:7,    59:7
                                                                  8
                          2:18 [1] - 58:4                                          4:8                      authorize [1] - 58:25
                                                                                  Albany [1] - 8:15         authorized [5] - 56:15,
'08 [1] - 6:10                                        8 [16] - 3:9, 26:3, 27:3,
                                      3                                           alleged [2] - 14:12,       58:21, 58:24, 59:5,
'96 [1] - 8:19                                         27:19, 29:3, 29:7,          38:20                     68:6
                                                       29:20, 30:9, 31:5,         allegedly [9] - 14:15,
            1             3 [5] - 3:6, 6:1, 40:20,     31:10, 33:23, 36:2,
                           40:24, 62:22
                                                                                   14:24, 17:15, 19:1,                 B
                                                       37:13, 55:24, 62:17,        23:5, 40:11, 42:22,
                          3/21 [2] - 58:1, 58:3        62:20                       43:4, 43:14
1 [4] - 3:5, 12:18,       32 [1] - 41:20              836-8533 [1] - 2:4                                    ball [1] - 17:9
                                                                                  almost [1] - 52:5
 12:22, 24:23             330 [1] - 2:4                                                                     beats [1] - 23:17
                                                                                  ALSO [1] - 2:11
10 [1] - 68:22                                                                                              beginning [1] - 18:2
101 [1] - 2:3
                          37 [1] - 41:20                          9               amount [4] - 34:19,
                          3:12 [1] - 59:11                                         34:21, 34:22, 57:14      behalf [7] - 1:16, 2:5,
10th [1] - 25:9                                                                                              2:10, 4:6, 14:1,
                                                      9/26/73 [1] - 5:19          analyst [1] - 9:3
11:28 [2] - 1:15, 4:2                                                                                        14:11, 59:4
                                      4               911 [1] - 9:9               answer [8] - 11:22,
12 [1] - 3:5                                                                                                belief [1] - 58:9
                                                                                   12:2, 15:9, 21:10,
1200 [2] - 1:13, 2:8                                  9:46 [1] - 48:9                                       between [1] - 18:22
                          4 [4] - 3:7, 47:23, 48:2,                                29:22, 46:22, 47:6,
12:23 [1] - 52:9                                                                                            Bill [1] - 6:16
                           64:16                                                   49:17
12:35 [1] - 52:14                                                 A               answered [4] - 14:3,      birthday [1] - 5:18
12:54 [1] - 66:1          40 [1] - 3:6                                                                      blackout [1] - 9:9
                          44113 [3] - 1:20, 2:8,                                   15:5, 15:9, 15:15
1332 [2] - 1:20, 68:21                                                                                      bloomberg [1] - 8:24
                           68:21                      A.D [1] - 68:18             AP [2] - 31:15, 55:23
13th [4] - 30:17, 41:5,                                                                                     blurry [1] - 23:25
                          44131 [1] - 5:21            a.m [2] - 1:15, 48:9        APA [2] - 48:17, 54:10
 57:8, 57:17                                                                                                bond [1] - 9:5
                          443-7829 [1] - 2:9          ability [1] - 7:2           APAs [1] - 50:8
14 [2] - 1:15, 4:3                                                                                          bottom [1] - 41:18
                          44333 [1] - 2:4             able [1] - 7:6              APPEARANCES [1] -
14th [3] - 41:9, 41:12,                                                                                     boy [2] - 6:10, 10:17
                          47 [1] - 3:7                above-named [1] -            2:1
 41:13                                                                                                      BOYKO [1] - 1:5
                                                       68:8                       applied [1] - 10:21
15th [2] - 48:6, 48:9                                                                                       break [4] - 9:13, 9:19,
                                                      above-set [1] - 68:9        apply [1] - 10:22
16-year-old [1] - 38:13               5               acceptable [1] - 54:20      applying [1] - 11:6        52:3, 52:15
17th [3] - 54:7, 57:10,                                                                                     briefly [1] - 52:17
                                                      access [4] - 27:18,         appreciate [1] - 65:21
 57:11                                                                                                      bringing [1] - 53:11
                          5 [10] - 3:3, 3:7, 30:9,     28:9, 28:24, 29:18         arrange [1] - 27:2
1:00 [1] - 52:7                                                                                             bulk [7] - 42:10, 43:15,
                           31:21, 31:25, 32:13,       accessible [1] - 64:4       article [20] - 30:11,
1:18-CV-00309 [2] -                                                                                          43:23, 43:25, 44:13,
                           33:23, 37:13, 53:18,       according [1] - 24:7         30:14, 30:18, 30:20,
 1:5, 4:9                  53:22                                                                             44:16, 49:4
                                                      accurate [9] - 12:7,         30:21, 41:1, 45:1,
                          53 [1] - 3:7                 25:10, 42:5, 44:9,          46:14, 48:24, 60:9,      bus [3] - 11:10, 11:11
            2             54 [2] - 65:8, 65:14         44:21, 49:3, 49:6,          61:11, 62:21, 62:23,     business [1] - 53:5
                          55 [2] - 1:19, 68:21         54:12, 67:6                 63:2, 63:7, 63:17,       BY [2] - 3:3, 5:12
2 [4] - 3:6, 24:20,       56 [1] - 3:8                accurately [2] - 7:3,        64:19, 65:9, 65:10,
 24:24, 41:25                                          7:6                         65:15                               C
20 [1] - 68:18                        6               action [1] - 68:15          article" [1] - 30:15
2000 [1] - 6:10                                       actual [1] - 37:2           articles [1] - 63:15
                                                                                                            Caffrey [3] - 17:24,
2000s [2] - 8:11, 8:13                                add [2] - 35:8, 35:9        aspect [1] - 64:24
                          6 [4] - 3:8, 56:18,                                                                48:10, 57:25
2004 [1] - 8:19                                       address [1] - 5:20          assault [6] - 14:13,
                           56:21, 57:12                                                                     campaign [1] - 53:13
2006 [2] - 8:13, 8:14                                 administer [1] - 68:7        17:16, 23:7, 37:6,
                          6-year-old [1] - 38:13                                                            campus [1] - 53:11
2007ish [1] - 6:10                                    administration [3] -         58:10, 65:8
                          61 [1] - 3:8                                                                      candidate [3] - 7:20,
2011 [1] - 6:14                                        6:2, 6:15, 7:10            assaults [1] - 54:18
                          62 [1] - 3:9                                                                       7:22, 8:6
2017 [10] - 6:1, 6:4,                                 admission [1] - 54:17       assemblyman [1] -
                                                                                                            candidates [1] - 53:10
 14:14, 18:3, 18:23,                                  ads [2] - 61:12, 61:17       7:23
                                                                                                            capital [1] - 9:4
 31:8, 41:5, 54:7,
                                      7               Advance [1] - 24:1          assigned [3] - 48:17,
                                                                                                            careful [2] - 20:18,
 57:5, 65:9                                           affiliated [1] - 68:15       57:3, 57:22
                                                                                                             20:22
2019 [2] - 1:15, 4:3      7 [4] - 3:8, 54:10, 61:6,   aforementioned [1] -        assistant [8] - 4:22,
                                                                                                            Carroll [2] - 52:21,
2021 [1] - 68:22           61:10                       68:12                       5:2, 36:13, 42:9,
                                                                                                             52:24
216 [1] - 2:9             70 [3] - 62:9, 62:10,       age [1] - 5:6                43:22, 43:24, 44:15,
                                                                                                            CASE [1] - 1:5
216)664-0541 [1] -         62:14                      agencies [1] - 38:12         49:3
                                                                                                            case [21] - 4:7, 4:8,
 1:21                     76 [7] - 35:5, 41:19,       agency [1] - 37:25          associated [1] - 61:20
                                                                                                             16:11, 17:8, 17:11,
21st [4] - 57:5, 57:6,     48:15, 49:9, 54:10,        agree [2] - 43:13, 64:7     Associated [1] - 31:11
                                                                                                             17:18, 22:25, 23:9,
 57:12, 59:11              62:11, 65:13               agreed [1] - 15:4           assured [1] - 59:4
                                                                                                             23:12, 23:21, 28:17,
22 [1] - 65:7             7666 [1] - 5:21             ahead [3] - 20:21,          attempt [1] - 59:6
                                                                                                             32:17, 33:1, 33:24,
23 [1] - 65:9                                          21:7, 46:9                 attorney [3] - 5:2,        35:2, 37:4, 37:15,
24 [1] - 3:6                                          aided [1] - 68:10            68:13, 68:14              38:15, 38:17, 53:16,
                                                                                  authorization [1] -
 Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 70 of 100. PageID #: 1898
                                                                                                                                       2


 58:10                       50:18, 51:22, 58:13,      20:15, 23:11, 28:10,      54:24, 55:3, 55:11,       defined [2] - 20:16,
cases [57] - 14:13,          59:22                     28:12, 30:12, 31:23,      56:2, 56:23, 57:1,         68:16
 17:6, 17:16, 17:20,        CLEVELAND [1] -            32:18, 33:3, 44:25,       57:9, 57:18, 59:11        definition [2] - 20:18,
 17:22, 19:1, 19:4,          1:20                      48:20, 62:2              Cory's [5] - 30:18,         20:25
 23:7, 23:21, 33:18,        Cleveland [12] - 1:14,    contacting [3] - 28:16,    31:19, 46:14, 65:10,      definitively [1] - 34:18
 33:22, 33:25, 34:12,        2:8, 4:5, 17:7, 17:19,    31:25, 34:13              65:15                     degree [1] - 52:19
 35:5, 36:5, 36:19,          26:2, 27:2, 28:16,       contacts [1] - 57:1       council [1] - 8:7          degrees [1] - 52:23
 36:25, 37:2, 37:11,         33:24, 37:14, 68:17,     continue [1] - 64:21      counsel [3] - 1:16,        delayed [7] - 42:10,
 37:17, 37:19, 37:22,        68:21                    contract [1] - 68:15       4:15, 68:13                43:15, 43:23, 43:25,
 37:23, 37:24, 38:3,        cleveland.com [8] -       conversation [1] -        county [3] - 4:22,          44:13, 44:16, 49:4
 38:8, 38:23, 39:6,          23:18, 23:23, 24:2,       36:24                     14:17, 54:19              denying [3] - 27:21,
 39:20, 40:10, 40:13,        24:3, 27:3, 29:7,        copies [1] - 39:12        County [8] - 1:13, 2:7,     27:23, 27:24
 40:17, 41:19, 42:11,        29:21, 62:13             copy [1] - 51:4            4:4, 14:10, 16:7,         DEPONENT [1] - 67:2
 42:18, 42:23, 43:5,        college [1] - 52:18       correct [47] - 6:21,       17:14, 58:6, 68:4         deposed [1] - 5:10
 43:7, 43:14, 43:15,        Columbia [5] - 52:21,      14:5, 14:6, 16:15,       County's [1] - 14:1        deposition [9] - 1:10,
 43:23, 43:25, 44:2,         52:24, 53:1, 53:6,        17:7, 17:10, 20:4,       county's [1] - 16:5         4:5, 11:16, 11:19,
 44:14, 44:17, 47:1,         53:10                     21:14, 21:19, 22:10,     course [1] - 7:18           13:9, 67:5, 68:8,
 47:15, 48:16, 49:4,        combines [1] - 54:10       22:20, 23:12, 25:25,     court [15] - 4:10, 4:13,    68:9, 68:12
 49:9, 54:11, 57:3,         comment [3] - 13:2,        30:22, 31:6, 31:23,       4:24, 5:4, 19:15,         depositions [1] - 68:7
 57:20, 60:17, 62:9,         55:8, 56:1                32:21, 33:1, 35:13,       19:16, 19:19, 19:24,      designated [4] -
 65:8                       comments [1] - 55:9        35:24, 41:3, 42:6,        19:25, 23:19, 23:20,       12:14, 13:25, 14:4,
center [1] - 37:16          commission [1] -           43:16, 44:24, 45:1,       23:21, 68:15               14:9
certain [2] - 12:1,          68:22                     48:5, 48:8, 48:10,       COURT [1] - 1:1            Deskins [1] - 35:1
 20:13                      common [1] - 40:6          49:10, 49:15, 54:2,      coverage [2] - 14:15,      details [4] - 37:21,
certified [1] - 5:9         communicate [4] -          54:5, 54:6, 56:4,         14:21                      38:21, 38:25, 42:16
certify [3] - 67:4, 68:7,    16:10, 16:23, 17:2,       56:5, 56:12, 56:23,      covering [1] - 25:17       determined [3] -
 68:7                        40:17                     57:19, 57:23, 57:25,     credentials [1] - 52:16     18:25, 37:19, 38:19
chain [1] - 34:6            communicated [12] -        58:5, 58:17, 58:22,      crime [1] - 57:3           Diane [2] - 36:13
Chana [4] - 1:11, 4:14,      14:17, 16:7, 32:17,       59:5, 59:18, 62:24,      Crimes [1] - 18:11         different [10] - 6:21,
 68:6, 68:20                 32:23, 32:24, 32:25,      65:11                    crimes [2] - 54:11,         7:11, 13:23, 16:21,
chance [1] - 60:7            33:9, 33:11, 38:7,       Correct [3] - 39:22,       57:20                      18:9, 23:17, 26:19,
CHANGE [1] - 67:8            47:8, 61:25, 62:12        45:2, 61:21              crisis [1] - 37:16          43:18, 62:10
changed [1] - 9:16          communicating [5] -       corrections [1] - 67:7    current [1] - 5:22         dinovitz [1] - 8:12
Channel [9] - 30:9,          9:22, 17:14, 18:19,      correctly [12] - 14:19,   Cuyahoga [5] - 1:13,       Dinovitz [1] - 7:23
 31:25, 32:13, 33:23,        18:20, 33:16              42:3, 42:4, 42:11,        2:7, 4:4, 58:6, 68:4      direction [1] - 68:11
 36:2, 37:13, 62:22         communications [13]        42:12, 54:15, 54:16,                                director [4] - 5:24, 7:9,
characterization [2] -       - 5:24, 7:9, 9:21,        54:21, 58:17, 58:18,
                                                       59:15, 59:16
                                                                                           D                9:20, 20:11
 14:23, 35:10                14:7, 14:11, 16:2,                                                            disagree [8] - 14:20,
characterized [3] -          16:5, 20:11, 28:19,      correspondence [5] -                                  14:22, 14:23, 14:25,
 15:2, 34:4, 35:7            28:20, 44:23, 46:13,      22:6, 22:7, 22:8,        date [2] - 50:7, 68:12
                                                                                                            15:1, 15:2, 60:14,
charges [3] - 41:22,         46:17                     22:9, 30:10              dated [1] - 65:9            60:20
 62:8, 65:7                 complaint [1] - 14:16     Cory [66] - 23:19,        Dave [5] - 4:21, 11:22,    disciplinary [3] -
chat [1] - 9:13             computer [1] - 68:10       24:3, 24:5, 24:13,        11:25, 12:6, 42:1          39:10, 40:2, 50:5
chatting [1] - 9:18         computer-aided [1] -       24:24, 25:10, 25:19,     David [1] - 2:6            discipline [3] - 42:8,
Children [1] - 18:11         68:10                     25:22, 26:1, 26:4,       days [4] - 34:16, 57:4,     43:20, 49:5
children [1] - 54:19        conflict [1] - 27:1        26:11, 27:4, 27:18,       57:9, 65:10               disciplined [4] - 39:1,
choice [2] - 58:15,         confronted [1] - 58:13     28:9, 28:20, 28:23,      Dealer [2] - 13:1,          39:18, 39:19, 50:21
 58:16                      connected [1] - 53:8       28:24, 29:15, 29:18,      23:18                     discovery [2] - 63:8,
choose [2] - 10:6           connection [1] - 39:19     30:11, 30:20, 32:5,      dealer [1] - 23:25          63:19
Chris [2] - 24:25           conscientious [3] -        35:13, 35:23, 36:1,      decision [2] - 16:10,      discuss [3] - 58:11,
cited [1] - 63:15            20:3, 20:7, 20:16         36:2, 36:18, 38:8,        16:15                      58:19, 61:1
city [2] - 7:17, 8:15       considerable [4] -         39:7, 40:3, 40:9,        defamatory [6] -           discussed [4] - 37:8,
City [6] - 7:20, 8:7,        34:19, 34:21, 34:22,      41:1, 41:2, 42:14,        14:15, 14:21, 14:24,       39:4, 42:16
 8:16, 8:17, 9:14,           57:14                     44:15, 44:22, 44:24,      15:1, 64:17, 64:18        discussion [1] - 36:19
 10:24                      considered [1] - 9:17      45:3, 45:10, 45:21,      Defendants [2] - 1:7,      disputing [1] - 63:16
Civil [2] - 5:8, 68:16      consistent [1] - 60:25     46:13, 46:24, 47:11,      2:10                      Dissell [2] - 19:8, 23:6
clarification [1] -         contact [8] - 19:14,       48:4, 48:7, 48:12,       defendants [2] - 4:23,
                                                                                                           DISTRICT [2] - 1:1, 1:2
 60:16                       30:3, 30:6, 30:22,        48:24, 49:8, 49:19,       5:3
                                                                                                           District [2] - 4:10
                             32:19, 32:20, 59:6        50:10, 53:25, 54:1,      deficient [1] - 58:13
clear [1] - 51:15                                                                                          DIVISION [1] - 1:2
                                                       54:3, 54:7, 54:17,       define [1] - 20:8
clearly [6] - 49:21,        contacted [13] - 19:3,                                                         division [2] - 4:11,
 Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 71 of 100. PageID #: 1899
                                                                                                                                   3


 48:13                   end [7] - 10:19, 23:15,                              forced [1] - 48:17         37:17, 37:20, 37:22,
                                                               F
document [23] -           50:25, 58:24, 59:1,                                 foregoing [1] - 67:4       38:5, 38:9, 38:24,
 12:23, 12:25, 13:5,      59:2, 64:25                                         form [2] - 12:2, 20:12     39:6, 40:18, 42:10,
 13:17, 13:18, 13:22,    ended [4] - 21:15,         fact [2] - 49:4, 58:14    forth [1] - 68:9           42:22, 43:4, 43:6,
 14:2, 40:25, 45:13,      23:22, 26:1, 27:19        failures [1] - 38:20      forward [1] - 9:18         43:13, 43:23, 43:25,
 45:16, 45:24, 46:3,     engage [9] - 19:7,         fair [6] - 10:3, 10:4,    four [3] - 14:6, 61:12,    44:2, 44:13, 44:14,
 46:4, 46:10, 46:11,      49:19, 49:20, 50:12,        16:9, 44:6, 44:7,        61:17                     44:16, 49:4, 49:9,
 46:12, 46:21, 47:20,     51:6, 51:8, 51:21,          44:12                   Fox [10] - 26:2, 27:3,     60:16
 53:24, 61:16, 61:23,     59:22, 60:23              Fairlawn [1] - 2:4         27:19, 29:3, 29:7,       HAZELET [1] - 4:19
 62:8, 64:24             engaging [3] - 50:10,      familiar [6] - 13:20,      29:20, 31:5, 31:10,      Hazelet [2] - 2:2, 4:19
documents [6] -           50:17, 60:10                19:14, 19:16, 19:17,     33:23, 55:24             Heights [4] - 17:7,
 21:23, 22:1, 22:4,      entitled [1] - 63:23         19:18, 64:12            fox [1] - 33:23            17:19, 33:24, 37:14
 39:7, 39:9, 53:23       equally [1] - 64:4         far [5] - 26:19, 37:2,    Friday [4] - 1:15, 4:3,   heights [1] - 28:17
done [10] - 10:23,       especially [3] - 9:15,       37:10, 62:9, 64:7        27:15                    helps [1] - 15:11
 29:2, 33:10, 33:15,      21:1, 21:4                February [13] - 25:9,     full [1] - 36:9           hereby [2] - 67:4, 68:7
 35:4, 38:14, 38:15,     Esq [4] - 2:2, 2:2, 2:6,     30:16, 31:8, 41:5,      fully [1] - 41:21         hereinafter [1] - 5:9
 52:6, 53:9               2:7                         41:9, 41:12, 41:13,                               hereunto [1] - 68:17
down [5] - 41:17,        essentially [3] - 7:14,      48:6, 48:9, 57:8,                                 Herman [3] - 40:10,
                                                      57:17, 65:9
                                                                                         G
 49:22, 50:19, 59:23,     7:15, 10:8                                                                     48:18, 57:22
 65:13                   et [4] - 1:3, 1:6, 4:7,    felt [1] - 23:20                                    hi [1] - 54:17
dozen [1] - 62:9          4:8                       few [3] - 48:12, 57:4,    Gallek [1] - 31:5         Hickey [2] - 31:21,
Driscoll [3] - 2:12,     events [3] - 7:2, 7:6,       57:9                    general [2] - 36:23,       32:1
 23:3, 36:8               34:6                      file [1] - 51:3            36:24                    hickey [1] - 32:7
Drive [1] - 5:21         eventually [5] - 19:12,    filed [2] - 62:8, 65:7    generally [5] - 9:22,     High [1] - 52:20
duly [2] - 5:9, 68:8      35:12, 41:2, 41:19,       files [3] - 40:2, 40:7,    11:21, 12:1, 22:6        high [3] - 11:2, 52:18,
during [1] - 59:13        53:14                       50:5                    Ghent [1] - 2:3            52:20
duty [2] - 21:2, 21:5    evidence [1] - 33:8        financially [1] - 68:14   Gillespie [6] - 31:11,    higher [2] - 50:7, 53:1
                         exactly [2] - 20:6,        financing [1] - 9:5        31:13, 32:6, 61:19,      Hills [1] - 5:21
          E               22:23                     Firm [1] - 2:3             62:1, 62:2               hoffman [1] - 40:10
                         examination [2] -          firm [1] - 68:15          Giovanni [4] - 7:22,      HOFFMAN [1] - 1:3
                          1:11, 5:7                 first [16] - 5:9, 8:2,     8:3, 8:5, 53:9           Hoffman [3] - 4:7,
e-mail [19] - 22:6,                                   10:20, 16:17, 16:22,    Giuliani [2] - 8:24,
                         EXAMINATION [2] -                                                               48:18, 57:22
 24:12, 24:13, 24:24,                                 17:1, 25:24, 27:18,      9:15
                          3:2, 5:11                                                                     hold [7] - 26:8, 26:15,
 25:16, 32:22, 46:18,                                 28:9, 28:24, 29:18,     given [1] - 68:11
                         exchanged [1] - 54:1                                                            26:23, 27:5, 28:6,
 47:9, 48:7, 49:22,                                   36:12, 45:25, 48:12,    god [1] - 52:25
                         exclusive [3] - 25:20,                                                          28:23, 29:16
 51:12, 54:8, 55:11,                                  59:13, 68:8             governor [1] - 10:15
                          25:22, 26:1                                                                   Hollow [1] - 5:21
 56:3, 56:7, 56:23,                                 five [3] - 13:23, 14:5,   graduate [2] - 52:18,
                         excuse [1] - 41:17                                                             home [4] - 11:8, 11:9,
 57:10, 57:11, 57:18                                  52:3                     52:22
                         exhaust [2] - 46:2,                                                             37:6, 38:14
e-mailed [1] - 24:7                                 five-minute [1] - 52:3    Graves [1] - 4:12
                          46:9                                                                          hours [4] - 34:16,
e-mails [9] - 22:6,                                 Floor [2] - 1:14, 2:8     great [2] - 9:8, 11:13
                         exhausted [2] - 46:1,                                                           34:24
 22:8, 45:5, 47:3,                                                            Gregory [1] - 2:13
                          46:8                      focus [2] - 40:12,                                  huckabee [1] - 10:2
 47:5, 50:16, 54:1,                                                           gross [1] - 41:21
                         EXHIBIT [1] - 3:4            42:17
 54:4, 60:5
                                                    folks [1] - 60:10         gross-sexual [1] -
early [1] - 8:11
                         exhibit [2] - 24:23,
                                                                               41:21
                                                                                                                    I
                          62:20                     follow [5] - 24:5,
eastern [1] - 4:11                                                            ground [1] - 20:20
                         Exhibit [25] - 3:5, 3:6,     44:23, 48:13, 55:7,
EASTERN [1] - 1:2                                                             group [1] - 36:4          iCAC [1] - 18:11
                          3:6, 3:7, 3:7, 3:8,         56:22
editor [1] - 25:1                                   follow-up [3] - 44:23,    guess [1] - 18:2          ICAC [1] - 18:11
                          3:8, 3:9, 12:18,
education [2] - 52:16,                                48:13, 56:22            guys [5] - 48:12,         idea [3] - 16:17, 16:22,
                          12:22, 24:20, 24:24,
 53:2                                               follow-ups [1] - 55:7      54:13, 57:2, 57:19         30:25
                          40:20, 40:24, 47:23,
Eighth [2] - 1:14, 2:8                              followed [10] - 45:3,                               Ideastream [3] -
                          48:2, 53:18, 53:22,
either [7] - 34:17,                                                                                       32:18, 32:21, 55:23
 39:12, 48:21, 51:4,
                          56:18, 56:21, 57:12,        45:4, 45:11, 45:21,                H
                          61:6, 61:10, 62:17,         46:18, 48:4, 50:14,                               identification [8] -
 55:15, 58:23                                         50:23, 55:24, 59:19                                 12:19, 24:21, 40:21,
                          62:20
eligible [1] - 9:4                                  following [8] - 24:15,    hand [7] - 12:21,           47:24, 53:19, 56:19,
                         experience [1] - 10:23
employee [2] - 68:13,                                 25:6, 25:11, 26:20,      40:23, 48:1, 53:21,        61:7, 62:18
                         expires [1] - 68:22
 68:14                                                28:3, 46:6, 47:14,       56:21, 61:9, 68:17       identified [6] - 14:15,
                         explain [1] - 49:25
employees [8] - 49:23,                                67:7                    handle [1] - 43:15          15:7, 48:16, 64:18,
                         explaining [1] - 54:13
 50:4, 50:5, 50:20,                                 follows [1] - 5:10        handled [29] - 7:19,        65:8, 65:17
 51:24, 58:13, 59:23,                               foray [1] - 53:12          17:20, 33:19, 34:1,      identify [3] - 4:16,
 60:24                                                                         36:6, 36:20, 36:25,        12:22, 40:25
                                                    Force [1] - 18:12
 Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 72 of 100. PageID #: 1900
                                                                                                                                     4


ignoring [1] - 54:18        50:21, 50:22, 51:25,        63:18, 63:24, 64:6,       57:10, 57:11, 57:12,     Meyer [1] - 62:22
impair [1] - 7:2            55:22, 60:2                 64:10, 64:20, 65:1,       59:11, 68:22             Michael [2] - 2:13, 4:8
important [2] - 19:13,    issues [2] - 58:12,           65:4, 66:2               Margareten [4] - 1:11,    MICHAEL [1] - 1:6
  20:12                     61:1                      large [1] - 20:12           4:14, 68:6, 68:20        Miday [5] - 4:6, 5:17,
imposition [1] - 41:21    items [1] - 48:4            last [4] - 18:15, 42:9,    Mark [3] - 31:11,          25:5, 28:2, 67:23
IN [2] - 1:1, 68:17                                     57:10, 62:20              61:19, 62:14             MIDAY [5] - 1:10, 3:2,
inactive [1] - 54:11                  J               Laura [8] - 4:7, 42:21,    marked [13] - 12:18,       5:6, 5:11, 67:3
includes [1] - 44:5                                     43:3, 43:13, 44:1,        12:21, 24:20, 40:20,     might [1] - 16:23
including [2] - 41:20,                                  44:13, 48:18, 49:9        40:23, 47:23, 48:1,      Mike [4] - 54:17, 56:3,
                          January [5] - 6:1, 6:4,     LAURA [1] - 1:3             53:18, 53:21, 56:18,
  59:20                                                                                                     56:6, 59:13
                            18:3, 18:22, 31:8                                     61:6, 61:9, 62:17
INDEX [1] - 3:4                                       law [1] - 9:7                                        mind [1] - 20:9
                          Jeffrey [1] - 7:23                                     Mason [4] - 6:16, 7:10,
indicated [4] - 24:12,                                Law [1] - 2:3                                        minute [2] - 25:8, 52:3
                          Jennifer [2] - 2:12,                                    7:18, 10:20
  31:9, 46:6, 55:23                                   lawful [1] - 5:6                                     minutes [1] - 34:16
                            36:8                                                 Massillon [1] - 52:20
indicating [2] - 24:8,                                lawsuit [3] - 5:14,                                  mishandled [10] -
                          JK [3] - 1:19, 4:12,                                   master's [1] - 53:3
  25:16                                                 13:8, 14:16                                         17:15, 19:1, 23:5,
                            4:14                                                 material [1] - 64:3
individual [1] - 51:24                                lead [1] - 14:21                                      35:6, 39:20, 40:11,
                          Joanna [2] - 2:12,                                     matter [3] - 15:18,
individuals [4] -                                     learned [1] - 23:16                                   42:22, 43:4, 43:14
                            36:8                                                  15:21, 22:13
  39:16, 39:17, 39:23,                                least [1] - 24:2                                     mishandling [1] -
                          Joanna's [1] - 36:9                                    matters [1] - 26:17
  42:16                                               led [5] - 14:14, 17:19,                               14:13
                          job [4] - 9:7, 10:19,                                  mayor's [1] - 8:22
information [9] - 7:13,                                 33:24, 37:15, 53:13                                missing [1] - 36:14
                            20:4, 20:10
  9:23, 9:24, 18:5,                                   left [3] - 6:13, 8:13,     mean [18] - 15:25,        misstates [1] - 33:7
                          jobs [2] - 11:6, 20:14                                  18:18, 20:5, 20:6,
  48:23, 48:25, 49:13,                                  10:13                                              Monday [7] - 26:9,
                          John [2] - 52:21,                                       20:8, 22:2, 27:9,
  51:1, 51:7                                          Linda [7] - 42:21,                                    27:13, 28:7, 29:3,
                            52:24                                                 27:22, 32:20, 34:4,
ingested [1] - 7:1                                      43:3, 43:13, 44:1,                                  29:8, 29:17, 29:20
                          JUDGE [1] - 1:5                                         36:23, 38:2, 44:7,
inquiring [2] - 26:14,                                  44:13, 48:18, 49:9                                 morning [3] - 5:13,
                          June [2] - 1:15, 4:3                                    47:19, 50:1, 50:3,
  26:16                                               LINE [1] - 67:8                                       26:6, 28:5
                          justice [1] - 14:14                                     51:10, 57:9
instructs [2] - 11:23,                                Lisa [1] - 36:12                                     mouth [2] - 27:24,
                          juvenile [3] - 14:14,                                  meaning [1] - 30:7
  12:4                                                LLC [1] - 2:3                                         28:1
                            48:13, 54:8                                          means [2] - 20:7,
intend [1] - 29:18                                    located [1] - 4:4                                    move [4] - 11:7, 11:9,
                          juvie [3] - 19:15,                                      68:10
intended [1] - 27:17                                  look [7] - 9:18, 13:4,                                11:10, 11:14
                            19:16, 19:19                                         media [33] - 14:8,
intent [5] - 27:21,                                     13:7, 24:23, 56:25,                                MR [54] - 3:3, 4:17,
                          Juvie [1] - 19:25                                       14:12, 14:17, 16:6,
  28:8, 28:10, 28:12,                                   63:1, 64:11                                         4:21, 5:12, 7:24,
  28:22                                               looked [2] - 13:16,         16:7, 16:11, 16:17,       12:7, 13:4, 13:7,
interested [1] - 68:14               K                  33:21                     16:23, 17:2, 17:3,        13:13, 15:10, 15:12,
interesting [1] - 9:2                                 looking [2] - 41:9,         17:15, 17:18, 18:20,      20:19, 21:6, 21:8,
internally [2] - 9:25,                                  41:14                     19:3, 19:10, 19:13,       25:7, 29:24, 30:1,
                          Katherine [4] - 32:2,
  18:21                                               looks [2] - 61:11,          22:9, 26:19, 27:11,       30:14, 32:3, 32:10,
                           32:8, 32:9
Internet [1] - 18:11                                    62:22                     28:15, 29:12, 30:12,      33:5, 33:7, 36:9,
                          Kathleen [1] - 17:24
interview [7] - 21:14,                                                            36:5, 40:13, 50:22,       41:23, 41:25, 42:2,
                          Kathy [2] - 59:12
                                                                                  53:7, 55:10, 58:12,       42:24, 49:16, 52:2,
  22:20, 22:21, 27:12,    kind [4] - 36:2, 53:7,                 M                59:6, 59:8, 59:25,
  29:7, 29:12, 29:20                                                                                        52:4, 52:5, 58:15,
                           53:11, 64:14
interviews [1] - 59:13                                                            61:2                      58:16, 61:14, 63:3,
                          knowledgeable [2] -         Madison [1] - 11:5
investi [1] - 33:21                                                              meeting [23] - 23:1,       63:5, 63:9, 63:12,
                           19:22, 19:23               Maggie [1] - 36:15          25:23, 35:15, 35:16,      63:16, 63:18, 63:21,
investigate [2] -         knows [1] - 16:4
                                                      mail [19] - 22:6, 24:12,    35:17, 35:18, 35:19,      63:24, 64:2, 64:6,
  33:11, 33:15            Kristin [5] - 32:3, 32:4,    24:13, 24:24, 25:16,       35:20, 35:21, 35:22,      64:9, 64:10, 64:20,
investigated [2] -         32:10, 32:11, 32:12         32:22, 46:18, 47:9,        35:23, 36:1, 36:7,        64:22, 65:1, 65:3,
  33:14, 35:11
                                                       48:7, 49:22, 51:12,        36:18, 39:24, 40:8,       65:4, 65:20, 65:23,
investigation [11] -
                                      L                54:8, 55:11, 56:3,         40:12, 42:14, 42:17,      66:2
  33:4, 34:2, 34:3,
                                                       56:7, 56:23, 57:10,        43:12, 44:24, 49:14      MS [5] - 4:19, 5:1,
  34:8, 34:10, 35:7,
                          Lambert [2] - 2:6, 4:21      57:11, 57:18              Megan [2] - 31:21,         63:11, 63:14, 64:14
  45:23, 46:7, 47:1,
                          LAMBERT [33] - 4:21,        mailed [1] - 24:7           32:1                     Mussman [3] - 2:13,
  47:2, 47:14
                           7:24, 12:7, 13:13,         mails [9] - 22:6, 22:8,    members [2] - 14:7,        23:2, 36:16
invited [2] - 21:13,
                           15:10, 20:19, 21:6,         45:5, 47:3, 47:5,          14:12                    Myer [1] - 65:16
  22:19
                           25:7, 29:24, 30:14,         50:16, 54:1, 54:4,        memory [4] - 13:16,
involved [2] - 31:4,
                                                       60:5                       46:1, 46:2, 46:9
  34:9                     32:3, 32:10, 33:5,                                                                         N
                           33:7, 36:9, 41:23,         main [1] - 17:11           Merriam [1] - 20:17
involvement [1] - 16:1
                           42:2, 42:24, 49:16,        man [1] - 57:19            met [1] - 35:12
issue [5] - 16:6, 16:8,                                                                                    name [6] - 4:12, 5:13,
                           52:4, 58:15, 61:14,        March [9] - 18:23,         meticulous [2] -
  22:10, 35:23, 63:6                                                                                        5:15, 8:2, 10:6,
                           63:3, 63:5, 63:12,          54:7, 57:5, 57:6,          20:18, 20:22
issued [6] - 13:11,
 Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 73 of 100. PageID #: 1901
                                                                                                                                       5


 36:10                      64:13, 64:21              otherwise [1] - 51:6       Plaintiff's [16] - 3:5,     40:9, 54:19, 58:7,
named [1] - 68:8           objects [1] - 12:3         outlet [1] - 27:11          3:6, 3:6, 3:7, 3:7,        65:7
names [2] - 7:25,          obligation [1] - 64:3      outlets [3] - 26:20,        3:8, 3:8, 3:9, 12:18,     prosecutors [12] -
 39:23                     obviously [2] - 37:9,       29:12, 30:12               24:20, 40:20, 47:23,       9:25, 38:19, 39:1,
nature [1] - 45:22          43:11                     outside [1] - 64:15         53:18, 56:18, 61:6,        39:5, 41:19, 42:10,
need [1] - 54:12           occasions [1] - 47:9                                   62:17                      42:25, 43:22, 43:24,
needing [1] - 48:16        OF [3] - 1:2, 5:11, 67:2              P               Plaintiffs [3] - 1:17,      44:16, 49:3, 54:9
neglect [1] - 58:9         offended [1] - 37:5                                    2:5, 5:7                  provide [2] - 48:23,
never [9] - 30:23,         offense [1] - 48:15                                   plaintiffs [3] - 4:18,      49:13
                                                      p.m [2] - 58:4, 59:11       4:20, 5:14                provided [4] - 5:8,
 30:24, 31:1, 41:21,       Office [1] - 2:7
 54:20, 59:17, 63:10,                                 PAGE [1] - 67:8            point [5] - 31:8, 43:9,     40:2, 50:4, 56:2
                           office [62] - 1:13, 4:4,
 64:8, 64:18                                          page [9] - 41:7, 41:24,     48:21, 52:1, 58:14        providing [1] - 50:25
                            5:23, 6:8, 6:17, 6:19,
New [8] - 7:17, 7:20,                                  41:25, 42:8, 57:24,       points [1] - 13:23         psychology [2] - 53:1
                            6:22, 8:22, 9:23,
 7:21, 8:7, 8:15, 8:16,                                62:7, 63:1, 64:25,        policy [3] - 5:24,         Public [4] - 1:12, 68:6,
                            10:3, 10:10, 12:15,
 8:17, 10:23                                           65:6                       58:11, 60:25               68:20, 68:21
                            13:11, 14:10, 16:4,
News [1] - 31:21            17:2, 17:4, 18:9,         pages [3] - 61:11,         Poore [3] - 2:7, 5:1,      public [9] - 7:13, 9:23,
                            18:10, 18:21, 18:25,       61:12, 61:17               5:2                        9:24, 10:10, 18:5,
news [5] - 14:12,
 14:15, 14:21, 16:6,        20:12, 21:14, 21:15,      paragraph [2] - 25:5,      POORE [6] - 5:1, 13:4,      20:12, 40:4, 50:6,
 16:11                      21:19, 22:13, 22:19,       64:16                      13:7, 63:11, 63:14,        51:2
newspaper [1] - 19:2        22:24, 23:3, 25:23,       paragraphs [1] - 41:18      64:14                     PUBLIC [1] - 1:19
next [3] - 10:18, 57:24     30:3, 30:8, 30:13,        part [2] - 18:9, 18:10     position [6] - 5:22,       published [15] -
NO [1] - 1:5                31:10, 32:1, 32:17,       particular [3] - 17:18,     5:25, 7:14, 7:16,          30:20, 30:21, 41:2,
                            33:15, 33:21, 34:1,        19:15, 37:4                10:8, 18:4                 41:4, 45:1, 46:14,
none [1] - 54:11
                            34:11, 34:25, 35:11,      parties [1] - 68:14        preparation [1] -           48:24, 50:14, 51:13,
Nora [3] - 2:7, 5:1, 5:2
                            35:12, 39:7, 40:9,        path [2] - 50:19, 59:22     43:11                      57:15, 60:9, 60:22,
northern [1] - 4:10
                            48:16, 48:23, 49:7,       Pattakos [4] - 2:2, 2:3,   prepare [2] - 21:23,        62:23, 63:17, 65:11
NORTHERN [1] - 1:2
                            49:12, 53:11, 54:19,       4:17, 5:13                 22:4                      publishing [1] - 49:14
Notary [3] - 1:12, 68:6,
                            55:2, 55:15, 55:19,       PATTAKOS [19] - 3:3,       PRESENT [1] - 2:11         Puello [4] - 7:22, 8:3,
 68:20
                            58:7, 58:11, 60:25,        4:17, 5:12, 15:12,        present [2] - 4:15,         8:5, 53:9
note [1] - 64:21
                            62:3, 62:11, 64:4,         21:8, 30:1, 41:25,         36:2                      PUELLO [1] - 8:5
notes [1] - 41:11
                            65:7, 68:17                52:2, 52:5, 58:16,        Press [1] - 31:12          pull [1] - 20:17
nothing [3] - 38:14,
                           office's [3] - 14:11,       63:9, 63:16, 63:21,       press [4] - 7:19, 35:1,    pulled [1] - 36:4
 38:15, 68:9
                            54:25, 59:3                64:2, 64:9, 64:22,         53:5, 61:20               purpose [1] - 5:7
notice [3] - 1:16, 13:9,
                           officer [2] - 7:13, 18:5    65:3, 65:20, 65:23        pretty [3] - 30:24, 40:6   purposes [8] - 12:19,
 68:13
                           official [1] - 53:14       Peggy [2] - 31:5, 32:5     proactively [1] - 19:14     24:21, 40:21, 47:24,
notifying [1] - 37:16
                           OHIO [2] - 1:2, 1:20       people [1] - 36:4          Procedure [1] - 5:8         53:19, 56:19, 61:7,
number [16] - 4:8,
                           Ohio [15] - 1:12, 1:14,    per [3] - 40:4, 50:6,      produce [1] - 64:3          62:18
 14:5, 14:6, 15:8,
                            2:4, 2:8, 4:5, 4:10,       51:2                      produced [4] - 63:8,       pursuant [3] - 1:15,
 18:25, 19:10, 45:5,
                            10:25, 11:1, 11:15,       performed [2] - 34:8,       63:19, 63:22, 64:8         14:1, 68:12
 47:9, 48:15, 49:1,
                            24:1, 68:3, 68:6,          58:12                     projects [1] - 9:4         putting [3] - 27:22,
 57:2, 62:10, 62:11,
                            68:17, 68:20, 68:21       Perry [1] - 52:20          proper [1] - 37:25          27:24, 28:1
 65:13, 65:17, 65:19
                           OMB [1] - 8:22             person [1] - 36:14         properly [14] - 17:21,
numbers [1] - 57:20
                           on-the-record [1] -        personal [1] - 16:1
NYU [1] - 8:21                                                                    33:19, 33:25, 36:6,                  Q
                            54:12                     personnel [3] - 51:3,       36:20, 36:25, 37:17,
                           once [1] - 18:25            58:11, 61:1                37:19, 37:22, 38:5,
           O               onces [1] - 59:20          pertaining [1] - 39:10                                Quail [1] - 5:21
                                                                                  38:8, 38:24, 39:6,
                           one [22] - 15:8, 17:1,     Pete [5] - 27:13,                                     qualifications [2] -
                                                                                  40:18
O'MALLEY [1] - 1:6          17:8, 21:3, 25:8,          27:24, 35:20, 42:18,                                  7:16, 15:20
                                                                                 Prosector's [2] - 1:13,
O'Malley [16] - 2:13,       29:13, 36:14, 37:4,        49:22                                                qualified [2] - 15:17,
                                                                                  2:7
 4:8, 6:2, 6:4, 16:14,      37:5, 38:16, 38:17,       peter [1] - 4:17                                       15:21
                                                                                 prosecuted [2] -
 16:25, 23:2, 36:8,         48:15, 48:21, 49:1,       Peter [4] - 2:2, 4:12,                                questions [20] - 11:22,
                                                                                  37:24, 38:11
 36:12, 42:9, 43:22,        54:8, 55:8, 55:15,         5:13, 63:6                                            12:1, 45:7, 45:12,
                                                                                 prosecuting [1] - 5:2
 56:4, 56:9, 58:19,         58:10, 60:5, 61:25,       phone [3] - 24:11,                                     45:19, 46:19, 46:23,
                                                                                 Prosecutor [3] - 7:18,
 59:4, 59:7                 63:14, 64:23               25:18                                                 47:6, 47:10, 48:13,
                                                                                  16:25, 36:8
O'Malley's [1] - 58:9      one's [1] - 21:2           place [5] - 10:20, 11:7,                               49:20, 50:11, 50:15,
                                                                                 prosecutor [5] - 4:22,
oaths [1] - 68:7           Ontario [2] - 1:14, 2:8     11:15, 40:9, 68:12                                    50:16, 51:22, 55:8,
                                                                                  6:21, 36:12, 38:22,
object [3] - 11:25,        opinion [3] - 20:20,       Plain [2] - 13:1, 23:18                                59:20, 60:23, 63:23,
                                                                                  58:9
 20:20, 63:25               21:7, 21:9                plain [1] - 23:25                                      65:24
                                                                                 prosecutor's [11] -
objection [6] - 21:6,      opinions [1] - 20:13       Plaintiff [1] - 1:4                                   quick [1] - 65:4
                                                                                  4:4, 5:22, 6:7, 6:17,
 33:5, 42:24, 49:16,       optimistic [1] - 52:6      plaintiff [1] - 4:6         14:10, 21:14, 35:12,
 Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 74 of 100. PageID #: 1902
                                                                                                                                      6


                            40:4, 50:6, 51:3           59:14                      27:8, 27:9, 27:14         38:7, 65:2
           R
                           reduced [1] - 68:10        resigned [1] - 54:9        School [1] - 52:21        sort [2] - 10:2, 17:19
                           refer [7] - 45:13,         respect [2] - 20:9,        school [5] - 9:7, 11:2,   specific [6] - 22:2,
Rachel [28] - 2:2, 4:19,    45:16, 45:24, 46:3,        39:4                       52:18, 52:20, 52:22       38:22, 45:9, 55:4,
 19:7, 19:16, 20:22,        46:4, 46:22, 47:21        respond [4] - 54:17,       scope [1] - 64:15          55:13, 64:23
 21:3, 21:13, 22:12,       referenced [1] - 59:21      55:11, 55:17, 55:19       seal [1] - 68:17          specifically [10] -
 22:19, 23:1, 23:6,        referred [2] - 37:24,      responded [1] - 60:2       second [7] - 25:8,         11:7, 11:23, 12:4,
 23:9, 23:15, 23:23,        38:11                     responding [5] - 26:8,      41:7, 62:7, 63:1,         12:14, 13:20, 22:18,
 24:4, 24:14, 25:6,        referring [8] - 24:18,      27:5, 28:6, 28:23,         64:25, 65:2, 65:6         36:21, 43:12, 49:8,
 25:11, 25:16, 28:3,        35:18, 35:20, 46:10,       29:17                     secretary [1] - 7:19       50:20
 28:11, 28:12, 28:19,       46:12, 46:13, 56:4,       responds [1] - 59:12       see [3] - 8:13, 43:19,    specifics [1] - 37:1
 30:10, 32:6, 35:17,        56:22                     response [12] - 54:13,      61:19                    Spectator [1] - 53:7
 35:19, 35:21              refresh [1] - 13:16         54:23, 54:25, 55:2,       seek [1] - 59:7           speculate [1] - 20:9
raise [1] - 63:5           relation [1] - 60:4         56:6, 56:23, 57:24,       sense [1] - 18:19         spell [2] - 8:4, 32:14
raising [1] - 64:12        relative [2] - 68:13,       58:19, 58:21, 59:17,      sent [9] - 13:1, 47:3,    spent [3] - 34:11,
ran [1] - 31:19             68:14                      60:3                       50:15, 54:4, 55:6,        34:19, 34:23
rape [2] - 17:7, 37:15     remember [25] -            responsibile [1] -          55:7, 57:10, 57:11,      spokesman [1] -
rapes [1] - 41:20           17:12, 22:12, 35:15,       38:20                      57:12                     10:10
re [2] - 37:5, 60:6         35:19, 36:21, 37:1,       responsibilities [5] -     series [10] - 45:7,       SQUARE [1] - 1:19
re-offended [1] - 37:5      37:7, 38:1, 38:18,         9:20, 18:16, 18:18,        45:12, 45:19, 46:19,     Square [1] - 68:21
reach [1] - 30:7            38:25, 45:3, 45:6,         18:19, 18:22               47:3, 47:10, 49:19,      SS [1] - 68:3
reached [2] - 31:5,         45:8, 45:10, 45:15,       responsibility [1] -        55:7, 59:20, 60:23       staff [1] - 10:1
 31:7                       45:18, 45:19, 45:25,       24:6                      set [2] - 68:9, 68:17     started [5] - 17:17,
read [13] - 13:13,          46:5, 46:15, 47:7,        responsive [2] -           seven [12] - 39:11,        19:3, 26:6, 28:4,
 13:14, 25:8, 39:12,        47:11, 47:18, 47:20,       29:10, 29:11               39:15, 39:16, 42:22,      53:6
 54:20, 58:17, 58:18,       48:2                      restate [3] - 17:17,        43:4, 43:6, 43:14,       starting [3] - 19:11,
 61:14, 61:23, 63:3,       rephrase [1] - 12:12        37:13, 43:2                44:2, 44:14, 49:5,        33:22, 37:14
 65:2, 66:2, 67:4          report [2] - 22:16, 42:6   restoration [1] - 60:18     54:18, 60:16             state [9] - 5:15, 7:23,
reading [11] - 14:19,      reported [10] - 18:6,      restore [1] - 60:7         Seven [1] - 5:21           20:9, 28:1, 38:23,
 14:20, 42:3, 42:4,         19:2, 19:19, 25:24,       resume [1] - 15:24         several [1] - 55:7         51:20, 53:14, 56:24
 42:11, 42:12, 50:18,       35:5, 41:20, 62:12,       review [5] - 9:3, 21:23,   sex [7] - 17:6, 48:15,    State [4] - 1:12, 68:3,
 54:15, 54:16, 59:15,       62:14, 65:16, 65:18        22:1, 22:4, 48:16          54:10, 57:3, 57:20,       68:6, 68:20
 59:16                     reporter [11] - 4:13,      reviewed [4] - 38:10,       65:8                     statement [10] - 15:5,
ready [1] - 65:5            4:25, 5:5, 19:14,          41:22, 51:4, 54:10        sexual [8] - 14:13,        16:9, 49:6, 49:21,
real [1] - 65:4             19:21, 20:23, 20:24,      road [1] - 49:22            17:15, 19:1, 23:7,        50:22, 51:25, 55:22,
really [3] - 8:18, 8:23,    21:12, 23:19, 32:16,      Road [1] - 2:3              37:6, 41:21, 54:18,       56:22, 58:6, 60:24
 64:23                      40:7                      robin [1] - 36:3            58:10                    statements [2] - 59:3,
REASON [1] - 67:8          REPORTER [1] - 8:1         Robin [1] - 44:5           Shaffer [10] - 23:19,      64:17
reason [2] - 7:5, 26:24    reporters [8] - 20:13,     role [2] - 17:22, 40:16     24:13, 24:17, 24:24,     States [1] - 4:9
reasons [4] - 14:16,        30:2, 33:1, 33:3,         rolling [1] - 17:9          27:4, 35:13, 36:18,      STATES [1] - 1:1
 16:6, 19:10, 27:16         33:10, 33:12, 33:16,      round [1] - 36:3            37:8, 39:7, 62:12        station [10] - 26:5,
received [5] - 25:15,       34:13                     Rule [1] - 68:16           Shaffer's [1] - 24:6       26:14, 26:16, 26:24,
 48:7, 52:19, 54:4,        REPORTING [1] - 1:19       Rules [1] - 5:8            shared [1] - 18:18         27:1, 27:5, 28:4,
 57:18                     Reporting [1] - 4:13                                  short [5] - 49:21,         28:24, 29:17, 31:4
                                                      run [1] - 10:15
recess [1] - 52:11         reporting [6] - 4:14,                                  50:22, 51:25, 55:22,     stations [2] - 30:22,
                                                      runs [1] - 57:8
recognize [5] - 12:25,      21:16, 23:15, 23:21,                                  60:3                      50:23
                                                      Russ [1] - 36:13
 53:23, 61:13, 61:15,       23:22, 68:15                                         shows [1] - 57:24         stenotypy [1] - 68:10
                                                      Russell [1] - 36:13
 62:21                     reports [1] - 41:20                                   SIGNATURE [1] - 67:2      still [1] - 63:22
                                                      Ryan [8] - 4:6, 5:17,
recommend [1] -            represent [1] - 5:14                                  similar [4] - 7:17,       stipulate [1] - 15:10
                                                       25:5, 26:5, 28:2,
 56:14                     reputation [1] - 60:18                                 10:23, 18:18, 55:9       stipulations [2] - 1:16,
                                                       54:7, 54:20, 67:23
recommendation [6] -       reputations [1] - 60:8                                sit [1] - 28:5             68:13
                                                      RYAN [5] - 1:10, 3:2,
 16:12, 16:19, 16:20,      request [5] - 39:9,                                   situation [2] - 26:6,     stop [1] - 18:13
                                                       5:6, 5:11, 67:3
 16:25, 19:7, 19:9          40:4, 50:6, 51:3,                                     28:5                     story [46] - 21:16,
recommended [1] -           51:7                                                 six [1] - 41:18            21:20, 22:16, 22:18,
 58:23                     requested [1] - 39:9
                                                                 S
                                                                                 skim [1] - 13:13           22:22, 23:15, 24:5,
record [10] - 4:2, 4:16,   rescheduled [1] - 29:1                                social [1] - 38:12         24:15, 25:6, 25:11,
 5:16, 12:23, 29:25,       resign [5] - 42:11,        sanders [1] - 10:2         sociology [1] - 52:25      25:17, 25:24, 26:2,
 52:9, 52:14, 54:12,        43:23, 48:18, 54:14,      Sarah [2] - 10:2, 10:7     someone [1] - 32:21        26:20, 27:18, 28:3,
 66:1, 68:11                58:14                     schedules [1] - 27:2       sorry [7] - 5:1, 14:6,     28:9, 28:25, 29:16,
records [4] - 39:10,       resignations [1] -         scheduling [5] - 27:1,      24:4, 32:7, 33:9,         29:18, 30:3, 31:19,
 Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 75 of 100. PageID #: 1903
                                                                                                              7


 33:11, 33:16, 36:24,       timeline [1] - 51:16         12:3                      words [2] - 27:24,
 37:21, 38:22, 38:23,       title [3] - 7:11, 7:12,     up [27] - 10:19, 16:22,     28:1
 39:5, 39:8, 39:21,           18:5                       20:17, 20:25, 21:16,      works [4] - 11:21,
 41:2, 41:4, 41:8,          titled [1] - 4:7             23:15, 23:22, 26:1,        18:8, 18:9, 19:24
 47:4, 48:14, 48:22,        today [7] - 4:2, 4:13,       27:19, 39:23, 44:23,      wow [1] - 8:25
 49:2, 49:14, 50:14,          6:24, 7:7, 12:14,          45:3, 45:4, 45:11,        write [3] - 23:9, 23:12,
 51:13, 57:8, 57:15,          21:24, 22:5                45:21, 46:6, 46:18,        23:23
 60:22, 61:19               together [1] - 36:4          47:14, 48:4, 48:13,       writes [5] - 24:13,
Street [2] - 1:14, 2:8      Tom [3] - 62:22, 65:16,      50:14, 50:23, 50:25,       26:4, 44:15, 44:17,
subject [6] - 14:5,           65:18                      52:15, 55:24, 56:22,       48:12
 14:18, 15:7, 15:18,        took [3] - 39:14, 40:9,      59:19                     writing [4] - 24:2,
 15:21, 39:20                 51:5                      updated [3] - 41:8,         24:3, 53:6, 68:10
subsequent [2] - 47:3,      top [2] - 15:8, 62:7         41:11, 41:14              written [1] - 61:19
 50:15                      transcribed [1] - 68:10     ups [1] - 55:7             wrote [4] - 44:22,
substances [1] - 7:1        transcription [1] -                                     47:4, 49:2, 60:9
subway [3] - 11:10,           67:6                                 V               WWW.JARKUB.
 11:11                      trash [4] - 59:24, 60:7,                                COM [1] - 1:22
suggested [1] - 17:1          60:10
                                                        various [1] - 27:16
Suite [1] - 68:21           trashed [1] - 60:12                                               Y
                                                        venture [1] - 10:18
SUITE [1] - 1:20            true [5] - 28:8, 28:22,
                                                        verify [1] - 35:4
swear [1] - 5:5               54:18, 67:5, 68:11
                                                        verifying [1] - 34:12      year [3] - 8:8, 8:12,
sworn [2] - 5:9, 68:8       truth [4] - 60:6, 68:9,
                                                        version [2] - 41:9,         18:15
                              68:9
                                                         41:15                     years [2] - 11:10,
            T               truthfully [2] - 7:3, 7:7
                                                        versus [1] - 4:8            19:19
                            try [2] - 12:12, 29:13
                                                        via [2] - 46:18, 47:9      yes" [2] - 10:16, 15:9
                            trying [5] - 26:17,
Task [1] - 18:12                                        victim [3] - 38:14,        York [8] - 7:17, 7:20,
                              27:2, 27:25, 53:8,
technology [1] - 68:11                                   38:16                      7:21, 8:7, 8:15, 8:16,
                              55:25
ten [2] - 11:10, 65:10                                  victims [1] - 37:23         8:17, 10:24
                            turn [1] - 65:15
testified [2] - 47:13,                                  video [1] - 13:9
                            TV [11] - 26:5, 26:14,
  62:4                                                  VIDEOGRAPHER [6] -
                              26:16, 26:24, 27:1,
testify [11] - 6:24, 7:3,                                4:1, 4:24, 5:4, 52:8,
                              27:5, 28:4, 28:24,
  7:6, 12:14, 14:1,                                      52:13, 65:25
                              29:17, 30:21, 31:4
  14:4, 14:10, 15:7,                                    Videotaped [1] - 1:10
                            two [3] - 29:12, 41:17
  15:17, 15:20, 68:8                                    Volk [5] - 32:2, 32:3,
                            Tye [1] - 36:13
testifying [1] - 15:14                                   32:4, 32:7, 32:12
testimony [6] - 22:14,                                  VOLK [1] - 32:15
  22:15, 27:25, 28:18,                 U                vs [1] - 1:5
  67:6, 68:11
THE [14] - 1:1, 4:1,        ultimately [1] - 16:15                 W
  4:24, 5:4, 8:1, 12:5,     un-reviewed [1] -
  13:6, 15:15, 30:16,        54:10
  36:11, 52:8, 52:13,                                   wants [2] - 51:23
                            unacceptable [1] -
  65:22, 65:25                                          Warnousky [1] - 24:25
                             58:10
themselves [2] - 4:16,                                  Webster [1] - 20:17
                            uncovered [1] - 41:19
  37:2                                                  week [1] - 42:9
                            uncovering [4] -
Thereupon [9] -                                         WHEREOF [1] - 68:17
                             17:20, 17:22, 33:18,
  12:18, 24:20, 40:20,                                  Whinery [2] - 2:12,
                             37:11
  47:23, 52:11, 53:18,                                   36:11
                            under [7] - 7:9, 8:24,
  56:18, 61:6, 62:17                                    whole [1] - 68:9
                             27:20, 42:8, 43:19,
thinking [1] - 36:14         68:11, 68:15               williamson [1] - 23:2
third [2] - 25:4, 42:8      undergrad [1] - 8:21        Williamson [1] - 36:12
thirds [1] - 41:17          undersigned [1] -           wishes [1] - 21:3
thorough [1] - 34:1          67:3                       wishing [1] - 21:1
thoroughly [3] - 21:2,      ungovernable [1] -          WITNESS [7] - 12:5,
  21:5, 35:11                9:17                        13:6, 15:15, 30:16,
three [9] - 15:16, 42:9,    unit [1] - 14:14             36:11, 65:22, 68:17
  42:25, 43:22, 43:24,      UNITED [1] - 1:1            witness [3] - 5:5, 68:8,
  44:3, 44:15, 49:3,                                     68:12
                            United [1] - 4:9
  61:11                                                 WKYC [1] - 62:23
                            unless [2] - 11:22,
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 76 of 100. PageID #: 1904
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 77 of 100. PageID #: 1905
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 78 of 100. PageID #: 1906
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 79 of 100. PageID #: 1907
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 80 of 100. PageID #: 1908
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 81 of 100. PageID #: 1909
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 82 of 100. PageID #: 1910
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 83 of 100. PageID #: 1911
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 84 of 100. PageID #: 1912
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 85 of 100. PageID #: 1913
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 86 of 100. PageID #: 1914
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 87 of 100. PageID #: 1915
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 88 of 100. PageID #: 1916
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 89 of 100. PageID #: 1917
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 90 of 100. PageID #: 1918
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 91 of 100. PageID #: 1919
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 92 of 100. PageID #: 1920
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 93 of 100. PageID #: 1921
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 94 of 100. PageID #: 1922
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 95 of 100. PageID #: 1923
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 96 of 100. PageID #: 1924
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 97 of 100. PageID #: 1925
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 98 of 100. PageID #: 1926
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 99 of 100. PageID #: 1927
Case: 1:18-cv-00309-CAB Doc #: 40-6 Filed: 09/09/19 100 of 100. PageID #: 1928
